Exhibit 10.3

 

LOGO [g65903img001.jpg]   CLIFFORD CHANCE EUROPE LLP

Execution version

Dated 28 April 2008

WABCO FRANCE S.A.S

as Seller

and

ABN AMRO BANK N.V., AMSTERDAM BRANCH

as Initial Purchaser

 

 

RECEIVABLES SALE AGREEMENT

 

 

 

- 1 -



--------------------------------------------------------------------------------

CONTENTS

 

1.    Definitions    4 2.    Offer for Receivables    12 3.    Acceptance,
Purchase and Assignment    13 4.    Payment of the purchase price    14 5.   
Perfection and further assurance    15 6.    Appointment of French Servicer   
16 7.    Insolvency risk    17 8.    Deemed Collections    17 9.    Default
interest    18 10.    Representations and warranties of the Seller    18 11.   
Representations and warranties of the Initial Purchaser    19 12.    Covenants
   20 13.    Duration, Termination and Default    22 14.    Taxes, Increased
Costs and indemnities    23 15.    Transfers    28 16.    Confidentiality    28
17.    Stipulation pour autrui    29 18.    No Liability and No Petition and
limited recourse    29 19.    Waiver    30 20.    Partial Invalidity    30 21.
   Notices and Amendments    30 22.    Applicable law and jurisdiction    30
SCHEDULE 1 General Terms and Conditions    32 SCHEDULE 2 Addresses for Notice   
36 SCHEDULE 3 Form of Offer    37 SCHEDULE 4 Eligible Receivables and Eligible
Debtors    38

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 5 Certificate of Officer    42 SCHEDULE 6 Conditions Precedent    43

SCHEDULE 7 Acte de Cession de Créances Professionnelles

   44

SCHEDULE 8 Notification au Débiteur d’une Créance Cédée en Application des
Articles L. 313-23 à 313-34 du Code Monétaire et Financier (Lettre Recommandée
avec Accusé de Réception)

   48

SCHEDULE 9 Acte d’Acceptation de la Cession d’une Créance Professionnelle en
Application des Articles L. 313-23 à L. 313-34 du Code Monétaire et Financier
(Lettre Recommandée avec Accusé de Réception)

   50

SCHEDULE 10 Form of Letter of Acceptance of Stipulation Pour Autrui

   52

SCHEDULE 11 TEG Letter

   53

SCHEDULE 12 Modèle de Quittance Subrogative

   54

 

- 3 -



--------------------------------------------------------------------------------

THIS RECEIVABLES SALE AGREEMENT is dated 28 April 2008

BETWEEN:

 

(1) WABCO FRANCE S.A.S, a société par actions simplifiée, incorporated under the
laws of France registered under number R.C.S. Meaux B 313 497 786 and having its
registered office at 44 Avenue Aristide Briand, B.P.12 - 77410 Claye Souilly,
France, (the “Seller” and/or the “Servicer”); and

 

(2) ABN AMRO BANK N.V., a public limited liability company (naamloze
venootschap) incorporated under the laws of the Netherlands and having its
corporate seat in Amsterdam and its registered office at Gustav Mahlerlaan 10,
1082 PP Amsterdam, acting through its Amsterdam branch (the “Initial Purchaser”)

WHEREAS:

 

(A) The Seller originates trade receivables in the course of its business. The
parties wish to arrange for the sale on a continuing basis by the Seller to the
Initial Purchaser of trade receivables originated by the Seller.

 

(B) The Seller acknowledges that the Initial Purchaser may on-sell a number of
Receivables to Wabco Funding SPRL as purchaser pursuant to the Onward Sale
Agreement (the “Purchaser”) and the Purchaser may on-sell a number of
Receivables to Tulip Asset Purchase Company B.V. (the “Onward Purchaser” or
“TAPCO”) as part of a trade receivables securitisation transaction for certain
European Subsidiaries of Wabco Holdings Inc.

IT HAS BEEN AGREED AS FOLLOWS:

 

1. DEFINITIONS

 

1.1 Unless otherwise defined in this Agreement or required by the context,
capitalised terms and expressions used in this Agreement shall have the meanings
and constructions ascribed to them in the Receivables Purchase Agreement and in
the recitals hereto.

 

1.2 In this Agreement, except as the context otherwise requires:

“Advances” means all Advances and Same Day Advances made pursuant to the
Liquidity Facility Agreement (as defined therein), all Drawings under the Euro
Standby Letter of Credit Agreement and all drawings made under the Euro
Programme Enhancement Facility Agreement (in each case as defined therein);

“Adverse Claim” means any ownership interest, lien (including without limitation
any lien by attachment or retention of title (réserve de propriété)), charge,
encumbrance, proprietary or security interest, right of retention, lien or
privilège or other right or claim in, over or on any person’s assets or
properties in favour of any other person (but excluding the rights of the Debtor
under any Contract in respect of the use or possession of goods which are the
subject of such Contract);

 

- 4 -



--------------------------------------------------------------------------------

“Aggregate Outstanding Nominal Amount” means at any time, with respect to all
Sold Receivables, the aggregate Outstanding Nominal Amount of each Sold
Receivable;

“Average Collection Period” means at any time the latest figure published by the
Seller for the average number of days between the invoice date of its
Receivables and the date of collection of such Receivables;

“ABCP” means Asset Backed Commercial Paper;

“ABN AMRO” means ABN AMRO Bank N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of The Netherlands and
having its corporate seat (statutaire zetel) in Amsterdam and its registered
office at Gustav Mahlerlaan 10, 1000 EA Amsterdam, The Netherlands;

“Banks” means ABN AMRO or its branches together with Rabobank [International]

“Business Day” means any day (other than a Saturday or a Sunday) on which banks
are open for business in London, Amsterdam, Brussels, Paris and New York and, if
such reference relates to the date for the payment or purchase of any sum
denominated in any currency not the lawful currency in London, Amsterdam,
Brussels, Paris or New York, any day on which banks in the principal financial
centre of the country of such currency are open for business;

“Collections” means, with respect to any Sold Receivable, all amounts received
or recovered in respect of such Sold Receivable including (without limitation)
the following:

 

  (i) all cash collections, finance, interest, late payment or similar charges
and other cash proceeds of such Receivable;

 

  (ii) related payments or damages or other cash proceeds of such Receivable or
other amounts received or recovered in respect thereof (including, for the
avoidance of doubt, the Credit Insurance Policy);

 

  (iii) any payment made on any bill of exchange, promissory note or other
negotiable instrument issued in respect of such Sold Receivable to any holder
thereof;

 

  (iv) all cash proceeds of Related Security with respect to such Sold
Receivable; and

 

  (v) any Deemed Collections of such Sold Receivable;

“Conditions Precedent” means the conditions precedent to the valid delivery of
an Offer set out in Schedule 6 (Conditions Precedent);

“Contract” means each of the agreements between the Seller and a Debtor which is
subject to the General Terms and Conditions set out in Schedule 1 (General Terms
and Conditions), pursuant to which a Debtor shall be obliged to pay for goods
purchased from or services provided by the Seller;

 

- 5 -



--------------------------------------------------------------------------------

“CP Programme” means the commercial paper programme established by the Issuer
pursuant to the Dealer Agreements;

“Credit and Collection Policies” means the collection policies and practices
from time to time applied by the Seller and notified in writing to the Initial
Purchaser and to the Onward Purchaser in relation to Receivables in accordance
with the laws of the jurisdiction in which the Seller originates or administers
Receivables;

“Debtor” means a person (i) set out in the records of the Seller as being
obliged to make payments for the provision of goods or services provided by the
Seller evidenced by a Contract for which an invoice has been issued (or, if
different, the person so obliged), (ii) which is not an individual including
individuals as partners, other than sole traders or professionals which has the
benefit of consumer credit legislation and (iii) which is located in France;

“Deemed Collections” has the meaning set out in Clause 8 (Deemed Collections);

“Defaulted Receivable” means any Sold Receivable (other than a Disputed
Receivable) in respect of which:

 

  (i) the Servicer has not been paid by the relevant Debtor (including, without
limitation, payments made by third parties on behalf of the Debtor) by the end
of the Collection Period (as defined in the Receivables Purchase Agreement)
during which such Sold Receivable becomes more than 90 days overdue for payment
from its Receivable Due Date (as defined in the Receivables Purchase Agreement);
or

 

  (ii) the related Debtor is insolvent or the related Debtor has entered into
Insolvency Proceedings and which has not been taken into account under
(i) above; or

 

  (iii) a declaration has been made by the Seller or by the Servicer, if the
Seller is no longer the Servicer, that such Sold Receivable is irrecoverable; or

 

  (iv) legal proceedings have been commenced for its recovery;

 

  (v) the Servicer has transferred to the doubtful receivables account; or

 

  (vi) which has become a written-off Receivable;

For these purposes, if a Sold Receivable is credit-insured with an insurance
company acceptable to TAPCO only the uninsured portion of such Sold Receivables
shall be deemed a Defaulted Receivable;

“Disputed Receivable” means any Receivable in respect of which payment is
disputed in whole or in part, with or without justification, by the Debtor owing
such Receivable whether by reason of any matter concerning the goods or services
in respect of which the original invoice was issued or by reason of any other
matter whatsoever or in respect of which a set-off or counterclaim is being
claimed by such Debtor;

 

- 6 -



--------------------------------------------------------------------------------

“EURIBOR” means:

 

  (a) the percentage rate per annum equal to the offered quotation which appears
on the page of the Telerate Screen which displays the rate of Banking Federation
of the European Union for the euro (being currently page 248) for such period as
of 11.00 a.m. (Brussels time) on the relevant calculation date or, if such page
or such service shall cease to be available, such other page or such other
service for the purpose of displaying the rate of the Banking Federation of the
European Union as ABN AMRO Bank N.V. shall select; or; or

 

  (b) (if no Screen Rate is available for the relevant period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Purchaser at its request quoted by the Reference Bank to leading banks in the
European interbank market,

as of 11.00 a.m. (Brussels time) on the quotation day for the offering of
deposits in euro for a period comparable to the relevant term;

“Eligible Debtor” has the meaning set out under the Schedule 4 (Eligible
Receivables and Eligible Debtors);

“Eligible Receivables” has the meaning set out under the Schedule 4 (Eligible
Receivables and Eligible Debtors);

“Event of Default” has the meaning defined in Clause 13.2;

“Facilities” means each of the Liquidity Facility Agreement, the Euro Programme
Enhancement Facility Agreement and the Euro Standby Letter of Credit Agreement;

“French Servicing Agreement” means the servicing agreement of even date herewith
made between the Seller and TAPCO;

“Funding Agreements” means the loan agreement between TAPCO and the Issuer under
which the Issuer may agree from time to time to advance moneys to TAPCO for the
purchase of receivables (or the funding of the purchase of receivables) and any
other agreement whereby TAPCO acquires or may acquire funds for the purposes of
purchasing Purchased Receivables (as defined under the Receivables Purchase
Agreement), but shall exclude the Facilities;

“Funding SPV” means Wabco Funding SPRL, a Belgian company with its registered
office at Rue de Genval 20, 1301 Bierges, Belgium;

“General Terms and Conditions” means the general terms and conditions in
relation to the origination of Receivables by the Seller as set-out in Schedule
1 (General Terms and Conditions) hereto;

“Indemnified Amounts” has the meaning set out in Clause 14.9;

“Information File” means the computerised information file, diskette or any
other available technology compatible with the systems of the Initial Purchaser
to be appended to each Form of Assignment delivered by the Seller which shall
contain the following information in respect of each Receivable (a) the Debtor
name, (b) the

 

- 7 -



--------------------------------------------------------------------------------

Debtor registered office, (c) the Debtor number (numéro siret); (d) the Nominal
Amount of each Receivable sold; (e) the invoice number; (f) the Invoice Date;
(g) the place of payment; and (h) the Receivable Due Date;

“Initial Purchaser” has the meaning set forth in the recitals hereto;

“Initial Purchaser Account” means the account held in the name of the Initial
Purchaser with ABN AMRO Bank N.V., Amsterdam branch as notified to the Seller
from time to time;

“Insolvency Event” means, in relation to any party, that the relevant party is,
or has publicly declared being, either unable to fulfil its payment obligations
as they become due (cessation de paiements) or that the liabilities of that
party exceed its available assets being subject to an alert procedure initiated
by its auditors (commissaires aux comptes) pursuant to Articles L. 234-1 to L.
234-4 of the Commercial Code or refers to the equivalent or analogous
proceedings under the laws of the jurisdiction in which such party is
incorporated (or, if not a company or corporation, domiciled) or any
jurisdiction in which such party has its principal place of business;

“Insolvency Official” means, in connection with any Insolvency Proceedings, in
relation to a company, an administrateur provisoire, an administrateur
judiciaire, a liquidateur judiciaire, a mandataire ad hoc, a conciliateur or
other similar officer in respect of such company or in respect of all (or
substantially all) of the company’s assets or in respect of any arrangement,
compromise or composition with any creditors or any equivalent or analogous
officer under the law of any jurisdiction;

“Insolvency Proceedings” means, under French law, a judicial settlement
(redressement judiciaire) and/or a judicial winding-up (liquidation judiciaire)
within the meaning ascribed to such terms under Articles L. 631-1 to L. 644-6 of
the French Commercial Code;

“Issuer” means Tulip Euro Funding Corporation Limited, a limited liability
company incorporated in Jersey and having its registered office at 26 New
Street, St Helier, Jersey, Channel Islands;

“Liquidity Facility Agreement” means the liquidity facility agreement entered
into between ABN AMRO Bank N.V., TAPCO and the Banks (as defined therein) and
any extension or renewal thereof;

“Loan Agreement” means the loan agreement to be entered into between the
Purchaser as Borrower and Wabco Financial Services SPRL, as Lender;

“Loans” means all outstanding loans or part thereof made to TAPCO pursuant to
the Funding Agreement for the purpose of financing or refinancing any purchase
under the Receivables Purchase Agreement;

“Matured Value” means, in respect of any Loan, the sum of (a) the principal
amount thereof, (b) all unpaid interest which is scheduled to become due
(whether or not then due) under such Loan and (c) all unpaid fees and other
amounts which are then known and scheduled to become due (whether or not then
due) on, or in connection with such Loan, in each case payable to, or for the
benefit of the Issuer; for the purposes of

 

- 8 -



--------------------------------------------------------------------------------

calculating whether the Aggregate Receivables Investment (as defined in the
Receivables Purchase Agreement) denominated in euro or Sterling exceeds the
Matured Value of the Loans, as the case may be, the Outstanding Nominal Amount
of each Receivable shall be converted into US dollars using the rate of exchange
contracted in the Hedging Transaction (as defined in the Receivables Purchase
Agreement) entered into by TAPCO to hedge its exposure under the Funding
Agreement in connection with the funding of the purchase of such Receivable for
the delivery to TAPCO of US dollars against the delivery by TAPCO of euro or
Sterling;

“Nominal Amount” means, with respect to any Receivable, the principal amount of
such Receivable as reflected in the books of the Seller (including any
applicable VAT);

“Offer” means a written offer substantially in the form set out in Schedule 3
(Form of offer);

“Offer Date” means a day which is two Business Days prior to a Purchase Date;

“Onward Purchaser” has the meaning set forth in the recitals hereto;

“Onward Sale Agreement” means the onward sale agreement dated as of the date
hereof between Wabco Funding SPRL, as Purchaser, and ABN AMRO Bank N.V.,
Amsterdam branch, as Initial Purchaser;

“Other Receivables Sale Agreements” means each of the following agreements:

 

  (a) the Receivables Sale Agreements dated on or about the date hereof and made
between the Purchaser and Wabco Fahrzeugsysteme GmbH;

 

  (b) the Receivables Securitisation Deeds dated on or about the date hereof and
made between the Purchaser and Wabco Automotive U.K. Limited;

 

  (c) the Onward Sale Agreement dated on or about the date hereof and made
between ABN AMRO Bank N.V. (Amsterdam Branch) and Wabco Funding SPRL, and

 

  (d) any other Receivables Sale Agreement to be entered into by the Purchaser
and a Seller from time to time, with the prior written consent of the Onward
Purchaser;

“Other Servicing Agreements” means each of the following agreements:

 

  (a) the Servicing Agreements dated on or about the date hereof and made
between TAPCO and each of WABCO Fahrzeugsysteme GmbH, Wabco Automotive U.K.
Limited and Wabco France S.A.S. respectively;

 

  (b) any other Servicing Agreement to be entered into by TAPCO and a Seller (as
defined in the RPA) from time to time.

“Outstanding Nominal Amount” means at any time, with respect to any Sold
Receivable, the Nominal Amount of such Sold Receivable as determined by the most
recent Monthly Report less the amount of Collections received by the Onward
Purchaser and applied to the Nominal Amount of such Sold Receivable provided
that

 

- 9 -



--------------------------------------------------------------------------------

such Outstanding Nominal Amount shall be restored in the amount and to the
extent of any Collections so received and applied if at any time the
distribution of such Collections is rescinded or must otherwise be returned for
any reason. For these purposes, Collections shall not be treated as “received”
by the Onward Purchaser until they have been credited to the Operating Account
or applied to amounts due by the Onward Purchaser pursuant to Clause 9
(Netting-off of payments) of the Receivables Purchase Agreement;

“Programme Limit” means shall have the meaning ascribed to such term in the RPA;

“Purchase Date” means, with respect to any sale of Receivables, the date upon
which such sale is completed in accordance with Clause 3 (Acceptance, Purchase
and Assignment) of this Agreement;

“Purchase Price” has the meaning ascribed to such term in Clause 4 (Payment of
the Purchase Price);

“Receivables” means the aggregate amount payable in relation to Eligible
Receivables originated by the Sellers;

“Receivables Purchase Agreement” or “RPA” means the receivables purchase
agreement dated 28 April 2008 and made between Wabco Funding SPRL and Tulip
Asset Purchase Company B.V. providing for the on-sale by Wabco Funding SPRL to
Tulip Asset Purchase Company B.V. of certain Receivables purchased under this
Agreement;

“Records” means, in respect of any Receivable, all Contracts, correspondence,
notes of dealings and other documents, books, books of account, registers,
records and other information (including, without limitation, computer
programmes, tapes, discs, CD-Roms, punch cards, data processing software and
related property and rights or other media data storage) maintained (and
recreated in the event of destruction of the originals thereof) with respect to
such Receivable, related security and the related Debtor;

“Related Security” means with respect to any Receivable:

 

  (c) all Adverse Claims of the Seller on any property from time to time, if
any, purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by a Debtor describing any collateral security securing such
Receivables;

 

  (d) all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

 

  (e) all Records related to such Receivable; and

 

  (f) all proceeds at any time howsoever arising out of the resale, redemption
or other disposal of (net of collection costs), or dealing with, or judgements
relating to, any of the foregoing, any debts represented thereby, and all rights
of action against any person in connection therewith.

 

- 10 -



--------------------------------------------------------------------------------

“Relevant Claim” means, in respect of any tax for which the Seller would be
liable to pay, indemnify or make an additional payment to the Initial Purchaser
under Clause 14 (Taxes, Increased Costs and Indemnities), any claim, assessment,
notice, demand or other document issued or action taken by or on behalf of a tax
authority by which the Initial Purchaser is liable or is sought to be made
liable to make a payment to the tax authority or to another person or is denied
or sought to be denied a Relief;

“Relief” means any loss, relief, allowance, exemption, set-off, deduction, right
to repayment or credit or other relief of a similar nature granted by or
available in relation to tax pursuant any legislation or otherwise;

“Sale Discount” means, on any Purchase Date, the product of (a) the aggregate
Nominal Amount of all Receivables to be purchased on such Purchase Date, and
(b) a fraction having as the numerator the Average Collection Period on such
Purchase Date, and as denominator 360, and (c) EURIBOR for a duration equal to
the Average Collection Period on such Purchase Date (calculated on an actual/360
basis);

“Sale Fee” means, on any Purchase Date, 0.1% of the Nominal Amount of all
Receivables to be purchased on such Purchase Date, or such other percentage
agreed between the parties;

“Servicer” designates WABCO FRANCE S.A.S, as Servicer, under the Servicing
Agreement dated 28 April 2008 and entered into between TAPCO, as Onward
Purchaser and WABCO FRANCE S.A.S;

“Sold Receivables” means any Receivable sold and purchased (or, if the context
so requires, to be sold and purchased) under this Agreement;

“Subsidiary” shall have the meaning ascribed to such term in the Receivables
Purchase Agreement and shall be construed and interprated as in the Receivables
Purchase Agreement;

“TAPCO” means Tulip Asset Purchase Company B.V., the Onward Purchaser under the
Receivables Purchase Agreement;

“Transaction Documents” means:

 

  (i) this Agreement and any Other Receivables Sale Agreement;

 

  (ii) the Onward Sale Agreement;

 

  (iii) the Receivables Purchase Agreement;

 

  (iv) the Account Administration Agreement;

 

  (v) the Loan Agreement;

 

  (vi) the Facilities; and

 

- 11 -



--------------------------------------------------------------------------------

  (vii) the French Servicing Agreement and any Other Servicing Agreement;

“Tax Audit” has the meaning set out in Clause 14.6;

“TEG Letter” has the meaning set out in Clause 4.6;

“Termination Date” shall have the meaning ascribed to such term in the
Receivables Purchase Agreement;

“Termination Event” shall have the meaning ascribed to such term in the
Receivables Purchase Agreement;

“Wabco Funding SPRL” means Wabco Funding SPRL, a company incorporated in Belgium
and having its registered office at Rue de Genval 20, 1301 Bierges.

 

2. OFFER FOR RECEIVABLES

 

2.1 On each Offer Date after the Conditions Precedent have been fulfilled to the
satisfaction of, or waived by, the Initial Purchaser but in any event before the
Termination Date, the Seller may offer to sell and to assign, pursuant to
Article L.313-23 et seq. of the Monetary and Financial Code, to the Initial
Purchaser Receivables and their Related Security by delivering to the Initial
Purchaser an Offer in the form attached hereto as Schedule 3 (Form of Offer) and
meeting the requirements set forth below.

 

2.2 Each Offer delivered pursuant to Clause 2.1 shall:

 

  (a) specify the aggregate Nominal Amount of the Receivables to be purchased on
such Purchase Date, and the Purchase Price in relation to such Offer;

 

  (b) identify in relation to each such Receivable:

 

  (i) the name, address and account number of the Debtor owing such Receivable;

 

  (ii) the invoice date and invoice number;

 

  (iii) the Receivable due date; and

 

  (iv) the Nominal Amount of such Receivable;

 

  (c) specify the bank and account into which the Purchase Price is to be paid.

 

  (d) be accompanied by a Form of Assignment in the form of Schedule 7 (Acte de
Cession de Créances Professionelles) hereto in respect of the Receivables to
which such Offer relates and the related Information File duly completed and
executed by the Seller but with the date left in blank.

 

2.3 Delivery of an Offer pursuant to Clause 2.1 shall constitute an irrevocable
offer by the Seller binding upon it to sell, to transfer and to assign to the
Initial Purchaser on the following Purchase Date each of the Receivables
designated in such Offer and the Related Security.

 

- 12 -



--------------------------------------------------------------------------------

3. ACCEPTANCE, PURCHASE AND ASSIGNMENT

 

3.1 Upon delivery of an Offer in accordance with Clause 2 (Offer for
Receivables), the Initial Purchaser shall accept such Offer in respect of all
Receivables which are the subject of such Offer if:

 

  (a) no Event of Default shall have occurred and be continuing as at the
proposed Purchase Date;

 

  (b) the Conditions Precedent have been fulfilled to the satisfaction of the
Initial Purchaser or waived by it;

 

  (c) the Offer meets the requirements of Clause 2.2;

 

  (d) the representations and warranties set out in Clause 10 (Representations
and Warranties of the Seller) are true in each and every respect;

 

  (e) on the proposed Purchase Date, assuming the Offer is accepted, the
aggregate Receivables Investment would be equal to or higher than the sum of
(i) the Matured Value of the Loans outstanding from the Issuer to the Onwards
Purchaser and (ii) all outstanding Advances (where applicable, such amounts to
be converted to euro at the rate specified in the relevant hedging agreement);

by countersigning the Form of Assignment that is attached to each Offer and
dating them as of the Purchase Date. Upon such acceptance, the Initial Purchaser
shall credit, not later than 2:15 p.m. (Brussels time) on the relevant Purchase
Date, in the account specified in the Offer in immediately available funds on
the relevant Purchase Date, a sum equal to the Purchase Price. Such Receivables
and the Related Security shall be deemed to be assigned to the Initial Purchaser
(in accordance with this Agreement and the sole operation of law) on such date.

 

3.2 Each Offer may be accepted only with respect to the Receivables specified in
the relevant Offer.

 

3.3 The Seller shall indemnify the Initial Purchaser against any loss or expense
incurred by the Initial Purchaser as a result of any purported revocation of an
Offer or any failure by the Seller to complete the sale, purchase and assignment
of the Receivables specified in an Offer other than any loss or expense
resulting from the negligence or default on the part of the Initial Purchaser in
connection therewith (including, for the avoidance of doubt, the Initial
Purchaser’s compliance with its obligations under Clause 3.1) and in no event
shall the Seller be liable for any special, punitive or consequential damages
asserted by the Initial Purchaser.

 

3.4 If any Receivable or the Related Security is not transferred for any reason
following acceptance of an Offer in accordance with the terms of this Agreement,
other than the Initial Purchaser’s own negligence or default, the Seller shall
be obliged to take all actions necessary for the transfer of such Receivable or
Related Security without undue delay and at its own expense. The Seller shall
indemnify the Initial Purchaser against any loss or expense reasonably incurred
by the Initial Purchaser as a result of the failure to transfer the same, other
than any loss or expense resulting from the negligence or default on the part of
the Initial Purchaser in effecting such transfer.

 

- 13 -



--------------------------------------------------------------------------------

3.5 The Seller undertakes to indemnify ABN AMRO Bank N.V (or its branches) and
/or TAPCO against all claims made by the debtors of the sold Receivables arising
out of or in connection with a sold Receivable;

 

3.6 To the extent that the Initial Purchaser purchases any Receivable on a
Purchase Date it shall be deemed to have waived the conditions set out in
Clause 3.1, without prejudice to any remedies available to the Initial
Purchaser.

 

3.7 The Seller may demand performance by the Initial Purchaser of its
obligations hereunder and enforce these obligations, but waives the right to
demand rescission of the purchase of any Receivable. The Seller waives any
unpaid seller’s lien either contractually or by law.

 

3.8 If, at any time on or before the close of business on any Business Day (as
defined in the Liquidity Facility Agreement) of the Seller, the Aggregate
Receivables Investment (as defined in the Receivables Purchase Agreement) is
less than the aggregate of the Matured Value of the Loans and all outstanding
Advances (where applicable converted to U.S. dollars at the rate specified in
the relevant Hedging Transaction (as defined in the Receivables Purchase
Agreement)), the Seller will sell to the Initial Purchaser and the Initial
Purchaser shall accept, in accordance with the procedures set forth in this
Agreement, an additional amount of Receivables at such Purchase Price as is
necessary to reduce such deficiency to zero.

 

3.9 If the Seller shall fail to offer to sell Receivables pursuant to
Clause 3.7, then the Initial Purchaser shall be entitled to declare the
occurrence of a Termination Event and the Initial Purchaser shall have no right
to any monetary compensation or to seek to compel the Seller to effect any such
additional sales.

 

3.10 For the avoidance of doubt, the parties confirm their intention that this
Agreement shall constitute a true sale (vente pure et simple) of the Sold
Receivables, and not a security arrangement for any obligations of the Seller.
The Initial Purchaser shall have full title and interest in and to the Sold
Receivables, shall be free further to dispose of such Sold Receivables, and
shall be fully entitled to receive and retain for its own account any
Collections in respect of such Sold Receivables.

 

3.11 For the avoidance of doubt, the parties confirm their intention that this
Agreement shall constitute a sale under articles L. 313-23 to 313-34 of the
French Monetary and Financial Code.

 

4. PAYMENT OF THE PURCHASE PRICE

 

4.1 On each Purchase Date on which the Initial Purchaser accepts an Offer in
accordance with Clause 3.1, the Initial Purchaser shall pay to the Seller the
purchase price for the Receivables sold on that date, calculated as follows (the
“Purchase Price”):

 

  (a) the outstanding Nominal Amount of the Receivables sold on the relevant
Purchase Date; minus

 

  (b) the Sale Fee; minus

 

  (c) the Sale Discount

 

- 14 -



--------------------------------------------------------------------------------

4.2 The Nominal Amount of the Receivables, for the purposes of the above
calculations, includes VAT if applicable.

 

4.3 On each date upon which this Agreement requires an amount to be paid by
either party hereunder, such party shall, save as expressly provided herein,
make the same available to the payee by payment in the relevant currency and in
immediately available, freely transferable, cleared funds to such account and
bank as the relevant payee shall have specified for this purpose.

 

4.4 All payments made by the Seller hereunder shall be made free and clear of
and without any deduction for or on account of any set-off or counterclaim.

 

4.5 The Initial Purchaser may, but need not, apply any sum at any time due from
it to the Seller (in its capacity as Seller or Servicer) under this Agreement or
under the Servicing Agreement in or towards satisfaction of any amount then due
from the Seller (in its capacity as Seller or Servicer) and, for this purpose,
the Initial Purchaser may apply the sum so due from it in or towards the
purchase of such amounts of such other currencies as may be required to effect
such application.

 

4.6 For the purpose of Articles L. 313-1 to L. 313-3 and R. 313-1 to R. 313-5 of
the French Consumer Code, the Seller and the Initial Purchaser recognise that,
due to certain characteristics of the credit provided by the Initial Purchaser
hereunder, the effective total credit rate (taux effectif global) for the
duration of the credit is not capable of being calculated as at the date hereof.
The payment of the Purchase Price pursuant to Clause 4.1 may be made (i) by
payment to such account as may be specified by the Seller or as may be directed
by the Seller and/or (ii) by the application of Collections received and/or by
the offsetting of the Purchase Price by amounts owed by the Seller to the
Initial Purchaser.

 

4.7 In connection with Clause 4.6, the Initial Purchaser shall deliver to the
Seller, on the date hereof, a letter (the “TEG Letter”) substantially in the
form set forth in Schedule 10 (Form of Letter of Acceptance of Stipulation pour
autrui) containing indicative calculations of the total effective credit rate,
such letter forming an integral part of this Agreement.

 

5. PERFECTION AND FURTHER ASSURANCE

 

5.1 The Initial Purchaser may do whatever is necessary to ensure that the sale
of the Receivables is duly perfected against third parties. The Initial
Purchaser may in particular give notice of the sale of the Receivables to the
Debtors in the form of the Form of Assignment of Receivables set out in Schedule
7 (Acte de Cession de Créances Professionnelles), and may require the Seller to
do so. To this effect, the Seller shall deliver to the Initial Purchaser
simultaneously with the execution of this Agreement a certificate in the form of
Schedule 5 (Certificate of Officer) to this Agreement, duly printed on its
headed paper and executed by a duly authorised officer. Each notification made
by the Initial Purchaser in accordance with this Clause 5.1 may be accompanied
by a photocopy of such certificate.

 

5.2

The Seller agrees that from time to time it will promptly execute and deliver
all instruments and documents and take all action that the Initial Purchaser may
reasonably request in order to perfect or protect the assignment of the
Receivables or to

 

- 15 -



--------------------------------------------------------------------------------

 

enable the Initial Purchaser to exercise or enforce its rights under this
Agreement, in particular by giving notice of the assignment of the Receivables
in the form set out in Schedule 7 (Acte de Cession de Créances
Professionnelles).

 

5.3 Any notice to the Debtors pursuant to this Clause 5 shall instruct the
Debtors to pay the amount of the Sold Receivables directly to the Initial
Purchaser or Tulip Asset Purchase Company B.V., as the case may be, and shall
state the relevant bank account number.

 

5.4 If any Receivable or the Related Security is not transferred in accordance
with this Agreement for any reason, the Seller shall be obliged to take all
actions necessary for the transfer of such Receivable or Related Security
without undue delay and at its own expense. The Seller shall indemnify the
Initial Purchaser against any loss or expense incurred by the Initial Purchaser
as a result of the failure to transfer the same, other than any loss or expense
resulting from the negligence or default on the part of the Initial Purchaser in
effecting such transfer.

 

5.5 Without prejudice to the provisions of Clauses 13.1 to 13.4, the Seller
irrevocably constitutes and appoints the Initial Purchaser, with full power of
substitution, as its true and lawful attorney and agent, with full power and
authority in its name or otherwise, and in its place and stead, and for its use
and benefit at any time after the occurrence of an Event of Default which has
been notified to the Seller in writing and which has not been cured to the
satisfaction of the Initial Purchaser within 5 days of receipt of such notice to
take such action as the Initial Purchaser may deem necessary or desirable in
order to protect the interests of TAPCO and/or the liquidity banks and/or the
Initial Purchaser under this Agreement and/or to perfect title to any of the
Sold Receivables, or Related Security, including the giving of notices of
assignment, redirection of mail and the endorsement of drafts, cheques and other
payment media, to perform any agreement or obligation of the Seller or the
Servicer under or in connection with this Agreement and to exercise all other
remedies of the Seller under this Agreement or existing at law. In furtherance
of the power herein granted, the Seller will assist and co-operate with the
Initial Purchaser and provide such facilities as the Initial Purchaser may
request. The power of attorney hereby granted is given by way of security, is
coupled with an interest, and is irrevocable and will extend to and be binding
upon the successors and assigns of the Seller.

 

6. APPOINTMENT OF FRENCH SERVICER

 

6.1 The servicing, administering and collection of the Sold Receivables shall be
conducted by the Servicer, pursuant to the French Servicing Agreement.

 

6.2

The Initial Purchaser may initiate legal proceedings against a Debtor for the
collection of a Receivable in its own name (subject to proper notification being
sent to the relevant Debtor), or with the Seller’s prior consent, in the name of
the Seller. Before initiating legal proceedings, the Initial Purchaser (unless
it is prevented from doing so as a result of the sale of the Receivable to a
third party) shall offer the Seller the option to buy-back such Receivable at
its Outstanding Nominal Amount. Such buy-back will be made by way of subrogation
pursuant to Article 1250-1 of the French Civil Code. The Initial Purchaser shall
execute a quittance subrogative (in the form set out in Schedule 12 (Modèle de
Quittance Subrogative) relating to such Receivable in accordance with the
requirements of the French Civil Code and thereupon the Seller

 

- 16 -



--------------------------------------------------------------------------------

 

shall have acquired all rights and interest in respect of such Receivable and
shall be subrogated (subrogé) to all the rights of the Initial Purchaser in
respect of such Receivable.

 

7. INSOLVENCY RISK

 

7.1 For the avoidance of doubt, the parties confirm that the Initial Purchaser
shall bear the risk of insolvency of the Debtors of the Receivables purchased by
it hereunder.

 

7.2 In accordance with Article L. 313-24 paragraph 2 of the French Monetary and
Financial Code, it is expressly agreed between the Seller and the Initial
Purchaser that the Seller shall not be jointly and severally liable for the
payment by the Debtor of the Purchased Receivables.

 

8. DEEMED COLLECTIONS

 

8.1 If on any day:

 

  (a) a Receivable becomes a Disputed Receivable;

 

  (b) the Nominal Amount of any Receivable is reduced by reason of any set-off
or counterclaim or any discount or other trade credit;

 

  (c) the effectively collectible amount of a Receivable is reduced by reason of
any deduction on account of tax; or

 

  (d) the Seller is entitled to claim from any tax authorities a refund of any
amount of VAT included in a Receivable;

the Seller shall be deemed to have received on such day a “Deemed Collection” in
an amount equal to the nominal amount of such Receivable plus any reasonable
expenses that the Initial Purchaser has already incurred in connection with the
administration or attempted collection of such Receivable (in the case of
paragraphs (a) to (c)), or the amount of such collection, reduction or refund
(in the case of paragraphs (d)).

 

8.2 If on any day the Seller is deemed to have received a Deemed Collection, the
Seller shall promptly pay the amount thereof to the Initial Purchaser by
transfer to the Initial Purchaser Account.

 

8.3 If any Receivable which is or is purported to be sold and assigned to the
Initial Purchaser hereunder shall have been collected in whole or in part prior
to the Purchase Date without such Collection having been deducted from the face
amount of such Receivable prior to the Purchase Date, then the portion thereof
which shall have been so collected shall be treated for the purposes of this
Agreement as a Deemed Collection thereof which has been received on the date of
the Purchase Date.

 

8.4

Upon receipt of the payment referred to in Clause 8.2 on account of a Deemed
Collection, the Initial Purchaser shall, to the extent of such payment, transfer
(by way of subrogation pursuant to Article 1250-1o of the French Civil Code) to
the Seller (without recourse or warranty on the part of the Initial Purchaser
and at the sole cost of the Seller) in the relevant Receivable or fraction
thereof. The Initial Purchaser shall execute a quittance subrogative (in the
form set out in Schedule 12 (Modèle de

 

- 17 -



--------------------------------------------------------------------------------

 

Quittance Subrogative) relating to such Receivable in accordance with the
requirements of the French Civil Code and thereupon the Seller shall have
acquired all rights and interest in respect of such Receivable and shall be
subrogated (subrogé) to all the rights of the Initial Purchaser in respect of
such Receivable. To the extent, however, that the Initial Purchaser has
transferred such Receivable to any third party, such subrogation of the
Receivable to the Seller shall be subject to the rights of such third party and
shall only take place if and when the Initial Purchaser is able itself to obtain
a re-assignment of the relevant Receivables from such third party.

 

9. DEFAULT INTEREST

If any sum due and payable by either party under this Agreement or under any
judgement rendered in connection therewith is not paid on the due date therefor,
such sum shall bear interest as of right and without notice at EURIBOR (three
months) determined for the period selected by the Initial Purchaser plus 2%, on
an actual/360 basis, from the due date thereof until actual payment.

 

10. REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

10.1 The Seller represents and warrants to the Initial Purchaser that:

 

  (a) it is a corporation duly incorporated under the laws of its jurisdiction
of incorporation, is not subject to any legal proceedings for an Insolvency
Event and has not filed an application for an Insolvency Event, its annulment as
a legal entity or the appointment of an Insolvency Officer;

 

  (b) its execution, delivery and performance of this Agreement and the
transactions contemplated hereby are within its corporate powers and have been
duly authorised by all necessary corporate action;

 

  (c) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms;

 

  (d) this Agreement does not violate any contractual or other obligation
binding upon the Seller;

 

  (e) all information furnished by it to the Initial Purchaser for the purposes
of or in connection with this Agreement is true and accurate in every material
respect at and as of the time furnished;

 

  (f) there is no floating charge in existence on the business of the Seller;

 

  (g) it has its “centre of main interests”, as that term is used in article
3(1) of the Council Regulation (EC) No. 1346/2000 of 29 May 2000, in France.

 

10.2 In addition, the Seller represents and warrants to the Initial Purchaser
that:

 

  (a) the Sold Receivables are governed by French law;

 

  (b) the Sold Receivables are non interest-bearing;

 

  (c) none of the Sold Receivables have been subject to any attachment or are
the subject of any encumbrance;

 

- 18 -



--------------------------------------------------------------------------------

  (d) the amount, due date and other details of each Sold Receivable as set out
in the report delivered by the Seller to the Initial Purchaser under Clause 2.2
are true and correct;

 

  (e) each Receivable purported to be sold hereunder is subject to the Seller’s
General Terms and Conditions of sale set out in Schedule 1 (General Terms and
Conditions); and

 

  (f) upon each Purchase Date hereunder the Initial Purchaser shall acquire the
ownership of each Sold Receivable assigned on such Purchase Date and the Related
Security with respect thereto, and that to the best of the Seller’s knowledge
and belief, each such Sold Receivable shall be free and clear of any Adverse
Claim (other than in favour of the Initial Purchaser) excluding for the
avoidance of doubt (i) any general preferences (droits de préférence) arising in
the ordinary course of business on the assets of the Seller and (ii) any set-off
rights arising by operation of law.

 

10.3 The Initial Purchaser contemplates reselling to a third party all or part
of the Receivables purchased from the Seller, in the context of a securitisation
of Receivables of certain European Subsidiaries of Wabco Holdings Inc. In this
connection, the Initial Purchaser may from time to time provide the Seller with
a copy of the representations, warranties, eligibility criteria and other
relevant requirements of the proposed securitisation programme, and request that
the Seller correspondingly to make additional representations and warranties and
undertake additional covenants in respect of those Receivables sold hereunder
which may be eligible for resale under the securitisation programme. The Seller
undertakes to use reasonable efforts to comply with this request and to offer
its full co-operation in this respect.

 

10.4 The representations and warranties made in Clauses 10.1 and 10.3 shall be
given by the Seller to the Initial Purchaser on the date hereof and on each
Purchase Date. The representations and warranties made in accordance with
Clauses 10.1 and 10.2 shall be given as soon as practicable after the Initial
Purchaser’s request to that effect and on each subsequent Purchase Date.

 

10.5 The Seller shall promptly indemnify the Initial Purchaser against any
losses resulting from the inaccuracy of any representation made in Clause 10.1
or 10.3 or in accordance with Clause 10.2 other than any loss or expense
resulting from negligence or fraud on the part of the Initial Purchaser in
connection therewith and in no event shall the Seller be liable for any special,
punitive or consequential damages asserted by the Initial Purchaser.

 

11. REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASER

The Initial Purchaser represents and warrants to the Seller that:

 

  (a) it is a corporation duly incorporated under Dutch law, is not subject to
any legal proceedings for an Insolvency Event and has not filed an application
for a bankruptcy;

 

  (b) it is licensed to act as a credit institution in France in accordance with
the Directive 2000/12/EC of the European Parliament and of the Council and
therefore is fully entitled to purchase the Receivables pursuant to the terms
hereof;

 

- 19 -



--------------------------------------------------------------------------------

  (c) its execution, delivery and performance of this Agreement and the
transactions contemplated hereby are within its corporate powers and have been
duly authorised by all necessary corporate action;

 

  (d) this Agreement does not violate any contractual or other obligation
binding upon the Initial Purchaser;

 

  (e) there is no floating charge in existence on the business of the Initial
Purchaser;

 

  (f) upon any resale of a Sold Receivable the Banks will realise a gross profit
on such resale of the Sold Receivables;

 

  (g) that the Banks are tax residents of the Netherlands for the purposes of
the France-Netherlands Double Tax Treaty of 16 March 1973; and

 

  (h) that each Bank is an entrepreneur for Dutch VAT purposes and has a Dutch
VAT registration number.

 

12. COVENANTS

 

12.1 At all times from the date hereof until all Receivables have been duly paid
by the relevant Debtors to the Initial Purchaser:

 

  (a) the Seller shall provide the Initial Purchaser upon request with a copy of
its latest audited annual accounts;

 

  (b) the Seller shall comply in all respects with all laws, rules, regulations,
orders, writs, judgements, injunctions, decrees or awards to which, to the best
of its knowledge, it may be subject, and which could reasonably be regarded as
material in the context of the transactions contemplated by this Agreement;

 

  (c) the Seller shall provide the Initial Purchaser with all information to
which the Initial Purchaser is reasonably and properly entitled pursuant to this
Agreement;

 

  (d) upon request, the Seller shall provide the Initial Purchaser with a copy
of the invoices relating to the Receivables sold;

 

  (e) the Seller shall furnish to or notify the Initial Purchaser of:

 

  (i) prior to implementation, any change in or amendment to the Credit and
Collection Policies which the Seller does not in its reasonable opinion consider
to be material;

 

  (ii) any material change in or amendment to the Credit and Collection Policies
for approval prior to implementation, such approval not to be unreasonably
withheld; if such approval is not given by the Initial Purchaser, no such change
or amendment of the Credit or Collection Policies will be implemented; and

 

- 20 -



--------------------------------------------------------------------------------

  (iii) such other information (including non-financial information) as the
Initial Purchaser may from time to time reasonably request;

 

  (f) the Seller shall keep and maintain adequate Records on a Receivable by
Receivable basis. The Seller shall give the Initial Purchaser notice of any
material change to its administrative and operating procedures in relation to
the keeping and maintaining of Records;

 

  (g) the Seller shall, at its expense, in a timely and commercially reasonable
manner fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the contracts related to the Sold
Receivables as if interests in the Sold Receivables had not been assigned and
sold hereunder;

 

  (h) the Seller shall comply with the Credit and Collection Policies with
regard to all Receivables, any Related Security and the related Contract as if
interests in the Receivables had not been or were not to be sold hereunder;

 

  (i) the Seller shall not sell, assign or otherwise dispose of, or create or
suffer to exist any encumbrance upon or with respect to any goods the subject of
any Sold Receivable, any Sold Receivable or related Contract or security, or
assign any right to receive income in respect thereof or attempt, purport or
agree to do any of the foregoing; and

 

  (j) except as otherwise permitted hereunder, the Seller shall not extend,
amend or otherwise modify the material terms of any Sold Receivable or amend,
modify or waive any material term or condition of any Contract related thereto.

 

12.2 In addition, each Seller undertakes, inter alia:

 

  (a) not to conduct its business in a way that may materially adversely affect
the quality and the collectibility of Sold Receivables or the ability of the
Seller to perform its obligations under the Receivables Purchase Agreement;

 

  (k) not to change the nature of its business;

 

  (l) to inform forthwith the Banks of any material change in its recovery
procedures;

 

  (m) not to waive any retention of title clause contained in any contract which
gives rise to the Sold Receivables without the prior consent of the Banks;

 

  (n) to assist the Banks and/or TAPCO (where requested to do so by the Banks or
TAPCO) in the enforcement or recovery of any Sold Receivables;

 

  (o) not to enter into any subsequent assignment or transfer or disposition of
any interest (or purport to do so) of or in any Sold Receivables or grant any
security interest in relation to any Sold Receivable;

 

  (p) to pay an amount to TAPCO equal to any amount of a Sold Receivable
discharged by a debtor by way of set-off;

 

- 21 -



--------------------------------------------------------------------------------

  (q) to pay all tax and make all relevant returns in respect of tax in relation
to the products and services supplied under the contracts which gave rise to the
Sold Receivables;

 

  (r) to take any proceedings requested by TAPCO or the Banks to enforce the
Sold Receivables;

 

  (s) to cooperate with the Banks in facilitating an annual management due
diligence with the Servicer to review the performance of the Receivables and the
credit and collection policies and practices and provide information to them
upon request;

 

  (t) to deliver audited annual financial statements regarding the
Sellers/Servicers and the Servicer within 120 days of its financial year end;

 

  (u) to deliver audited annual consolidated and company financial statements of
the Wabco Holdings Inc. within 180 days of its financial year end; and

 

  (v) to deliver annual certificates confirming compliance between receivables
performance information provided to ABN AMRO Bank N.V. and information available
in the general ledgers.

 

13. DURATION, TERMINATION AND DEFAULT

 

13.1 The Seller may at any time terminate this Agreement with 5 days notice.

 

13.2 An Event of Default shall occur if:

 

  (a) any party fails to pay any sum due from it hereunder at the time, in the
currency and in the manner specified herein, subject to a five (5) day grace
period after notification;

 

  (b) (in respect of the Seller) any representation or warranty made by the
Seller in Clauses 10.1, 10.2 or 10.3 is or proves to have been materially
incorrect or misleading when given;

 

  (c) (in respect of the Initial Purchaser) any representation or warranty made
by the Initial Purchaser in Clause 11 (Representations and Warranties of the
Initial Purchaser) is or proves to have been materially incorrect when given;

 

  (d) any party fails duly to perform or comply with any other obligation
expressed to be assumed by it in this Agreement and such failure is not remedied
within three days after the other party has given notice thereof to such party;

 

  (e) any indebtedness of any party in an aggregate amount of at least EUR 1,
000, 000 (or equivalent in any other currency) is not paid when due, any such
indebtedness is declared to be or otherwise becomes due and payable prior to its
specified maturity, or any creditor or creditors become entitled to declare any
such indebtedness due and payable prior to its specified maturity;

 

  (f) any party is unable to pay its debts as they fall due, commences
negotiations with any one or more of its creditors with a view to the general
readjustment or rescheduling of its indebtedness, or makes a general assignment
for the benefit of or a composition with its creditors;

 

- 22 -



--------------------------------------------------------------------------------

  (g) any party is subject to legal proceedings for an Insolvency Event, is
dissolved or enters in liquidation, or an Insolvency Officer is appointed in
relation to it, or any similar event occurs under the laws of any jurisdiction;

 

  (h) any party takes any corporate or other action with a view to any of the
events set out in the preceding paragraph;

 

  (i) on the occurrence of the Termination Date or a Termination Event occurs
under the Receivables Purchase Agreement;

 

  (j) an Event of Default has occurred under the Loan Agreement (as defined
thereunder);

 

  (k) any material adverse change occurs in the financial position or the
collection procedures of the Seller;

 

  (l) there is a default by the Seller in respect of any of its payment
obligations to third parties in aggregate in excess of USD 1,000,000 or its
equivalent at any time; or

 

  (m) the Seller is no longer a Subsidiary (directly or indirectly) of Wabco
Holdings Inc.

 

13.3 This Agreement shall automatically terminate upon the occurrence of any
Event of Default referred to under paragraphs (e) or (f) of Clause 13.2. If any
other Event of Default shall occur and be continuing in respect of either party,
the other party may terminate this Agreement by simple notice to such party.
Additionally, the Seller shall have the right to terminate this Agreement
immediately upon written notice to the Initial Purchaser if a court or taxing
authority in the jurisdiction in which the Seller is organised or primarily does
business determines that this Agreement or any arrangement substantially similar
to this Agreement either (a) constitutes a security arrangement rather than a
true sale or (b) otherwise involves an actual or deemed payment by the Seller
upon which a withholding tax is due. In such an event, the outstanding Nominal
Amount of all Sold Receivables shall be considered to be a “Deemed Collection”
and the provisions of Clauses 8.1 to 8.4 shall apply.

 

13.4 The termination of this Agreement means that no further sales of
Receivables may take place, but, except as otherwise provided in Clause 13.3
above, shall not otherwise affect the rights and obligations of the parties
hereunder.

 

14. TAXES, INCREASED COSTS AND INDEMNITIES

 

14.1

The Seller shall pay all stamp duty, registration and other taxes, excluding
income taxes and franchise taxes other than such taxes resulting solely from the
activities of the Seller under the Transaction Documents, to which this
Agreement or any judgment given in connection herewith may at any time become
subject subsequent to the date of this Agreement and, from time to time on
demand of the Initial Purchaser, immediately indemnify the Initial Purchaser
against any liabilities, costs, claims and expenses resulting from any failure
to pay or any delay in paying any such tax, except those

 

- 23 -



--------------------------------------------------------------------------------

 

penalties and interest charges that are due to the negligence of the Initial
Purchaser or its agents, provided that in the case of any payment relating to
the Euro Standby Letter of Credit Agreement, the Seller shall only be required
to pay (a) amounts payable solely in respect of, or as a result of, the
transaction contemplated by this Agreement and the funding thereof and (b) such
proportion of any general cost equal to the proportion which the L/C Portion
relating to the transaction contemplated in this Agreement bears to the then
Available L/C Portion (both terms as defined in the Euro Standby Letter of
Credit Agreement). In the case of any payment relating to the Euro Programme
Enhancement Facility Agreement, the Seller shall only be required to pay
(i) amounts payable solely in respect of, or as a result of, the transactions
contemplated by this Agreement and the funding thereof and (ii) such proportion
of any general cost equal to the proportion which the Euro Programme Enhancement
Facility Portion relating to the transaction contemplated in this Agreement
bears to the then Available Programme Enhancement Facility Portion. The Initial
Purchaser shall, as soon as it becomes aware that any such stamp duty,
registration or other taxes may become due, inform the Seller of the same. If
the Seller shall request, Initial Purchaser shall contest, or permit Seller to
contest on Initial Purchaser’s behalf (in either case at the expense of Seller)
any such stamp duty, registration or other taxes that the Seller reasonably
believes is not lawfully owed. The Initial Purchaser and the Seller shall
cooperate to the extent practicable, and the Initial Purchaser shall endeavour
to take such measures as shall be practicable, with a view to lawfully avoiding
any such stamp duty, registration or other taxes and expenses. In the event that
the Initial Purchaser receives a refund of any stamp duty, registration or other
taxes for which the Seller has made an indemnification payment to the Initial
Purchaser under this Clause 14.1, the Initial Purchaser will immediately pay
such refund to the Seller, inclusive of any interest thereon received from the
relevant taxing authority.

 

14.2 All payments to be made by the Seller to the Initial Purchaser hereunder
shall be made free and clear of and without deduction for or on account of tax
unless the Seller is required to make such a payment subject to the deduction or
withholding of tax, in which case the sum payable by the Seller in respect of
which such deduction or withholding is required to be made shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding, the Initial Purchaser receives and retains (free from any liability
in respect of any such deduction or withholding) a net sum equal to the sum
which it would have received and so retained had no such deduction or
withholding been made or required to be made. If the Initial Purchaser shall be
entitled to exemption from or reduction of an applicable withholding tax, the
Initial Purchaser will provide to the Seller such documentation as is required
under the laws of the relevant taxing jurisdiction to avail of said withholding
tax exemption or reduction.

 

14.3

If the Seller makes any deduction or withholding and an increased payment
becomes payable under Clause 14.2 then, if the Initial Purchaser has been
granted by any relevant tax authority a credit or refund in respect of such
payment, the Initial Purchaser shall (to the extent that it can do so without
prejudice to the retention of the amount of that credit or refund or any other
credit or refund and to the extent that it is not unlawful or contrary to any
official directive of the government (or any taxing or other authority or agency
thereof) of the country concerned with such credit or refund for it to do so and
to the extent that an actual pecuniary benefit is acquired by the Initial
Purchaser from such credit or refund) pay to the Seller such sum as the Initial

 

- 24 -



--------------------------------------------------------------------------------

 

Purchaser shall in its absolute discretion determine and notify to the Seller to
be equal to the proportion of that credit or refund which will leave the Initial
Purchaser (after such payment) in no better or worse position than it would have
been in had no such deduction or withholding been required. The Initial
Purchaser shall have an absolute discretion as to the order and manner in which
it claims any credits or refunds available to it and the manner in which it
arranges its tax affairs and it shall not be obliged to disclose to the Seller
any information regarding its tax affairs or computations nor to take any action
to procure any such credit or refund. Any payment made under this Clause 14.3
shall be conclusive evidence of the amount due to the Seller and shall, in the
absence of any manifest or material error, be accepted by the Seller in full and
final settlement of its rights of reimbursement hereunder in respect of the
relevant payment, deduction or withholding.

 

14.4 If the Seller is required to pay a withholding tax and the Initial
Purchaser determines that (i) a tax credit is attributable to that withholding
tax payment; and (ii) it has obtained and utilised that tax credit the Initial
Purchaser shall pay an amount to the Seller which the Initial Purchaser
determines will leave it (after that payment) in the same after-tax position as
it would have been in had said withholding tax not been payable.

 

14.5 The Seller shall from time to time on demand of the Initial Purchaser
reimburse the Purchaser for all sums payable by the Purchaser to the Onwards
Purchaser under clause 13.4 of the RPA. The Initial Purchaser shall, as soon as
it becomes aware that any amounts referred to in the previous sentence may
become due, inform the Seller of the same. The Initial Purchaser and the Seller
shall co-operate to the extent practicable with a view to lawfully mitigating
liability for such amounts.

 

14.6 If the Initial Purchaser receives an inquiry from or is notified of an
examination by any taxing authority (“Tax Audit”) or becomes aware of any matter
(whether or not such matter is a Tax Audit) which might give rise to a Relevant
Claim:

 

  (a) it shall immediately give notice to the Seller of the matter and shall
consult with the Seller with respect to the matter, and with respect to a Tax
Audit, permit Seller to participate in the Tax Audit, provided that such
participation shall be limited only to matters that might give rise to a
Relevant Claim;

 

  (b) it shall:

 

  (i) take any action and institute any proceedings, and give any information
and assistance, as the Seller may reasonably request to avoid, dispute, resist,
appeal, compromise, defend, remedy or mitigate the matter at all stages before
and after such matter gives rise to a Relevant Claim; or

 

  (ii) in connection with proceedings related to the matter or Relevant Claim,
use advisers nominated by the Seller and, if the Seller requests, allow the
Seller the exclusive conduct of the proceedings,

in each case on the basis that the Seller shall fully indemnify the Initial
Purchaser on demand against all reasonable costs incurred as a result of a
request or nomination by the Seller; and

 

- 25 -



--------------------------------------------------------------------------------

  (c) it shall not admit liability in respect of, or compromise or settle, the
matter or Relevant Claim without the prior written consent of the Seller (not to
be unreasonably withheld or delayed).

 

14.7 Any demand made by the Initial Purchaser under this Clause 14 shall be
accompanied by a statement, duly certified by an officer of the Initial
Purchaser, giving reasonable particulars of the claim for reimbursement which
shall be relied upon and agreed as authoritative by the Seller.

 

14.8 The Initial Purchaser hereby agrees promptly to notify the Seller if it
becomes aware of any circumstances which could reasonably be expected to lead to
a claim on the part of the Initial Purchaser under this Clause 14.

 

14.9 Without limiting any other rights which the Initial Purchaser may have
hereunder or under any applicable law, the Seller hereby agrees to immediately
indemnify the Initial Purchaser, the Onward Purchaser and their respective
officers, directors and agents or any assignee, from and against any and all
damages, losses, claims, liabilities, reasonably incurred costs and expenses
(excluding, for the avoidance of doubt, any tax on income or profits and any
franchise taxes, other than such taxes resulting solely from the activities of
the Seller under any of the Transaction Documents, including, without
limitation, reasonably incurred attorneys’ fees (if any), and disbursements
including any irrecoverable value added tax thereon (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them resulting as a consequence of:

 

  14.9.1 reliance on any representation or warranty made by the Seller (or any
officers of the Seller), under or in connection with this Agreement, any Monthly
Report or any other information delivered or disclosed by the Seller which shall
have been materially false, incorrect or omitting of any material fact at the
time made or deemed made;

 

  14.9.2 the failure by the Seller (or any officer of the Seller) to comply with
any applicable law, rule or regulation with respect to any Sold Receivable,
Related Security or the related Contract, or the non-conformity of any Sold
Receivable, Related Security or the related Contract with any such applicable
law, rule or regulation;

 

  14.9.3 any dispute, claim, offset or defence of the Debtor (other than the
effects of the bankruptcy of the Debtor) to the payment of a Sold Receivable,
including, without limitation, a defence based on such Sold Receivable or the
related Contract or the Related Security not being a legal, valid and binding
obligation of such Debtor enforceable against it in accordance with its terms,
or any claim resulting from the Receivables being governed by the general
business terms of the Debtor, or any other claim resulting from the sale of
goods related to such Receivable or the failure to perform any obligations
related to such goods or the failure to perform any obligations related to any
applicable laws, rules or regulations in respect thereof;

 

  14.9.4 any material product liability claims or material personal injury or
property damage suit or other similar or related claims or action of whatever
sort arising out of or in connection with the goods which are the subject of any
Sold Receivable;

 

- 26 -



--------------------------------------------------------------------------------

  14.9.5 any claim arising from the manner in which the Seller (or the Servicer
if the Seller is acting as Servicer) conducts itself in relation to the
collection of Receivables, including, without limitation, any failure by the
Seller, whether as Seller or in its capacity as Servicer, to transfer any
Collections to the Operating Account;

 

  14.9.6 any disclosure of false, misleading or incomplete information regarding
the Debtors by the Seller to the Initial Purchaser or the Onward Purchaser or
the supply of any Contracts, Records and all other related documents to the
Initial Purchaser or the Onward Purchaser, provided that there shall be no
obligation to indemnify with respect to information, contracts or records not
generated by the Seller or any of its Subsidiaries;

 

  14.9.7 any claim arising from collection activities conducted by the Seller,
including, without limitation, any failure by the Seller, whether as Seller or
in its capacity as Servicer, to transfer any Collection to the Operating
Account;

 

  14.9.8 any related indemnities given by the Onward Purchaser in each of the
Funding Agreements, to the extent that the same relate to the Sold Receivables
or the transactions contemplated in this Agreement,

excluding, however, (i) Indemnified Amounts to the extent resulting from the
negligence or wilful misconduct, fraud, illegal act, breach of contract or
fiduciary duty on the part of the Initial Purchaser or the Onward Purchaser or
their agents, (ii) Indemnified Amounts arising out of the failure of any Debtor
to pay amounts lawfully owed in respect of a Sold Receivable, or
(iii) Indemnified Amounts resulting from the re-characterisation of the purchase
of the Sold Receivables as another type of transaction or the absence of a true
sale of the Sold Receivables.

Promptly after receipt by the Initial Purchaser of notice of any claim or the
commencement of any action or proceedings with respect to which an amount
described in Clause 14.1 or 14.2 or an Indemnified Amount may become payable,
the Initial Purchaser will notify the Seller in writing of such a claim or of
the commencement of such action. The Seller shall be entitled at its own expense
to assume, in the name of the Initial Purchaser, the defence of any claim,
action or proceeding of which it has received notice (whether such notice is
received from the Initial Purchaser, a taxing jurisdiction or other claimant or
a third party) with respect to which an amount described in Clause 14.1 or 14.2
or an Indemnified Amount may become payable and shall be entitled (at its own
expense) to take, in the name of the Initial Purchaser, such action as the
Seller shall see fit to defend or avoid liability for any such amount described
in Clause 14.1 or 14.2 or Indemnified Amount or to recover the same from any
third party. The Initial Purchaser shall cooperate fully with the Seller to
bring to fruition the rights granted by the Initial Purchaser in the previous
sentence, including without limitation, providing all authorisations and powers
of attorney required for the Seller to carry out the actions described therein.

 

- 27 -



--------------------------------------------------------------------------------

15. TRANSFERS

 

15.1 The Seller shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder, unless with the prior written
consent of the Initial Purchaser, such consent not to be unreasonably withheld.

 

15.2 The Initial Purchaser may at any time transfer all or part of its rights
under this Agreement and the Receivables purchased by it to any third party,
upon prompt written notice to the Seller.

 

16. CONFIDENTIALITY

The Initial Purchaser may disclose to any actual or potential transferee such
information about the Seller and the Receivables as the Initial Purchaser shall
consider appropriate. The Initial Purchaser shall make any such actual or
potential transferee aware of the terms and conditions of the Confidentiality
Agreement, and shall obtain the written agreement of any actual or potential
transferee to be bound by the terms of the Confidentiality Agreement. The
Initial Purchaser may not disclose any Confidential Information (as defined in
the Confidentiality Agreement), or any information which the Initial Purchaser
should have reason to believe is proprietary to the Seller, without the
expressed written consent of the Seller and Wabco Holdings Inc., other than:

 

  (a) to employees, officers or agents of any of TAPCO, ABN AMRO Bank N.V., the
banks under the Facilities, the Issuer, Standard & Poor’s, Moody’s and the
Dealers under the Dealer Agreements (but not, for the avoidance of doubt,
holders of commercial paper issued thereunder);

 

  (b) in connection with any proceedings arising out of or in connection with
this Agreement, any Funding Agreement, each of the Facilities or the
preservation or maintenance of its rights thereunder;

 

  (c) if required to do so by an order of a court of competent jurisdiction
whether in pursuance of any procedure for discovering documents or otherwise;

 

  (d) pursuant to any law or regulation or requirement of any governmental
agency in accordance with which that party is required or accustomed to act;

 

  (e) to any governmental, banking or taxation authority or competent
jurisdiction;

 

  (f) to its auditors or legal or other professional advisers;

Provided that the above restriction shall not apply to:

 

  (a) employees or officers or agents of any of the parties referred to in
(a) above, any part of whose functions are or may be in any way related to this
Agreement;

 

  (b) information already known to a recipient otherwise than in breach of this
Clause;

 

  (c) information also received from another source on terms not requiring it to
be kept confidential; and

 

- 28 -



--------------------------------------------------------------------------------

  (d) information which is or becomes publicly available otherwise than in
breach of this Clause.

 

17. STIPULATION POUR AUTRUI

The Initial Purchaser as stipulant and the Seller as promettant promise for the
benefit of the Purchaser and the Onward Purchaser as bénéficiaire in accordance
with articles 1121 and 1122 of the French Civil Code, that the Purchaser and the
Onward Purchaser shall, subject to the terms and conditions hereof, have the
benefit of all representations and warranties, covenants and obligations of the
Seller hereunder together with the stipulant who retains such benefit. The
Purchaser and the Onward Purchaser shall accept such stipulation by execution
and delivery of a Letter of Acceptance in the form set out in Schedule 10 (Form
of Letter of Acceptance of Stipulation Pour Autrui).

 

18. NO LIABILITY AND NO PETITION AND LIMITED RECOURSE

 

18.1 No recourse under any obligation, covenant, or agreement of the Initial
Purchaser contained in this Agreement shall be had against any shareholder,
officer or director of the Initial Purchaser, the Purchaser, the Onward
Purchaser or the Issuer as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is a corporate obligation of the Initial
Purchaser and no liability shall attach to or be incurred by the shareholders,
officers, agents or directors of the Initial Purchaser, the Purchaser, the
Onward Purchaser or the Issuer, or any of them, under or by reason of any of the
obligations, covenants or agreements of such Initial Purchaser contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Initial Purchaser of any of such obligations, covenants or
agreements, either at law or by statute or constitution, of every such
shareholder, officer, agent or director is hereby expressly waived by the Seller
as a condition of and consideration for the execution of this Agreement.

 

18.2 The Seller hereby agrees that it shall not, until the expiry of one year
and one day after the payment of all sums outstanding and owing under the latest
maturing note under the CP Programme:

 

  (a) take any corporate action or other steps or legal proceedings for the
winding-up, dissolution or re-organisation of, or for the appointment of a
receiver, administrator, administrative receiver, trustee, liquidator,
sequestrator or similar officer of, the Initial Purchaser, the Purchaser, the
Onward Purchaser or Issuer or of any or all the Initial Purchaser’s, the
Purchaser’s, the Onward Purchaser’s or Issuer’s revenues and assets; or

 

  (b) have any right to take any steps for the purpose of obtaining payment of
any amounts payable to it under this Agreement by the Initial Purchaser, the
Purchaser, the Onward Purchaser or the Issuer and shall not until such time take
any steps to recover any debts whatsoever owing to it by the Initial Purchaser
or Issuer.

 

18.3 Without prejudice and subject to Clauses 18.1 and 18.2, the Seller
acknowledges that its recourse against the Initial Purchaser in respect of any
matter provided herein shall always be limited at any time to the assets of the
Initial Purchaser, and subject to the orders of priority (if any) set out in
agreements the Initial Purchaser entered into in the context of the purchase of
Receivables hereunder or the financing of such purchase.

 

- 29 -



--------------------------------------------------------------------------------

19. WAIVER

No failure on the part of the Initial Purchaser to exercise, or delay on its
part in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise by the Initial Purchaser of any right preclude any
further or other exercise of such right or the exercise by the Initial Purchaser
of any other right.

 

20. PARTIAL INVALIDITY

Without prejudice to any other provision hereof, if one or more provisions
hereof is or becomes invalid, illegal or unenforceable in any respect in any
jurisdiction or with respect to any party such invalidity, illegality or
unenforceability in such jurisdiction or with respect to such party or parties
shall not, to the fullest extent permitted by applicable law, render invalid,
illegal or unenforceable such provision or provisions in any other jurisdiction
or with respect to any other party or parties hereto. Such invalid, illegal or
unenforceable provision shall be replaced by the parties with a provision which
comes as close as reasonably possible to the commercial intentions of the
invalid, illegal or unenforceable provision.

 

21. NOTICES AND AMENDMENTS

 

21.1 Each communication to be made hereunder shall (except expressly permitted
otherwise) be made in writing but, unless otherwise stated, may be made by
facsimile or letter.

 

21.2 Any communication or document to be made or delivered by any one person to
another pursuant to this Agreement shall (unless that other person has by
fifteen days’ written notice to the other specified another address) be made or
delivered to that other person at the address identified in Schedule 2
(Adressees for Notice) to this Agreement and shall be deemed to have been made
or delivered (in the case of any communication made by facsimile) when
despatched or (in the case of any communication made by letter) when left at
that address. Any communication sent by facsimile shall be promptly confirmed by
letter but the non-delivery or non-receipt of any such letter shall not affect
the validity of the original facsimile communication.

 

21.3 Each communication and document made or delivered hereunder shall be in
English, except when otherwise required by French law, in which case an English
translation thereof shall be provided simultaneously.

 

22. APPLICABLE LAW AND JURISDICTION

This Agreement shall be governed by French law. Any dispute in connection with
this Agreement shall be subject to the jurisdiction of the Tribunal de Commerce
de Paris.

Signed in three originals the day and year first before written.

 

- 30 -



--------------------------------------------------------------------------------

WABCO FRANCE S.A.S

By Power of Attorney:

 

Name:   Address  

 

ABN AMRO BANK N.V.

(AMSTERDAM BRANCH)

   

 

   

 

Name:     Name:

 

- 31 -



--------------------------------------------------------------------------------

SCHEDULE 1

GENERAL TERMS AND CONDITIONS

ARTICLE 1 - FORCE CONTRACTUELLE

A moins de dérogation écrite établie d’un commun accord, du seul fait qu’il
passe commande d’articles figurant aux prospectus, catalogues, tarifs et plans
de la Société WABCO France, ci-après dénommée WABCO, le client accepte
contractuellement les présentes conditions générales de vente et renonce
définitivement à apposer ses propres conditions générales d’achat.

ARTICLE 2 - MODIFICATION DES SPECIFICATIONS

WABCO recherchant l’amélioration constante de la qualité de ses articles, se
réserve à tout moment le droit d’apporter toute modification qu’elle jugerait
utile et notamment toute modification relative aux performances, formes,
dimensions ou matières des articles décrits sur l’une quelconque de ses
documentations.

WABCO ne saurait cependant être tenu d’aucune obligation d’effectuer une
quelconque modification sur ses matériels, qu’ils soient livrés ou simplement
commandés.

Les modifications apportées aux matériels entre la date de la commande et celle
de livraison ne peuvent constituer pour l’acheteur une cause d’annulation de la
commande ou de résolution de la vente non plus qu’une cause de demande
d’indemnité.

ARTICLE 3 - PROJETS, DESSINS, MODELES, PROTOTYPES

Le client n’acquiert aucun droit sur les projets, dessins, plans, marques,
modèles et prototypes qui restent la propriété exclusive de WABCO. Le client à
qui ils ont été éventuellement confiés s’engage à ne les divulguer, prêter ou
céder en aucun cas, sauf autorisation écrite et à les restituer à la première
demande. Selon leur volume ou leur nombre, les documents ou les modèles et
prototypes sont fournis gratuitement ou contre remboursement de frais d’édition
ou de fabrication définis au préalable.

ARTICLE 4-PRIX

Les prix concernent les articles nus livrés départ usine WABCO sauf conditions
complémentaires contractuelles. Les matériels et pièces détachées sont facturés
au prix en vigueur au jour de la livraison. L’acheteur acceptant par avance la
variation qui serait susceptible d’intervenir, la modification intervenant entre
la date de la commande et celle de la livraison ne peut constituer une cause
d’annulation de la commande ou de résolution de la vente.

ARTICLE 5 - MISE A DISPOSITION ET DELAIS

Quelles que soient la destination des articles et les conditions de leur vente,
la mise à disposition est réputée effectuée dans les usines ou magasin WABCO.

Les délais ne peuvent être donnés qu’à titre indicatif, malgré le souci de
satisfaire au mieux la clientèle. ils dépendent des conditions
d’approvisionnement, de fabrication et de transport. Ils ne courent qu’à compter
de la réception de la commande. En aucun cas, les retards dans la livraison ne
peuvent donner lieu à une indemnité ou annulation des contrats passés entre
WABCO et les acheteurs.

 

- 32 -



--------------------------------------------------------------------------------

De convention expresse, tout évènement ne dépendant pas de la libre volonté de
WABCO, notamment les arrêts accidentels d’approvisionnement, de production ou de
transport et généralement tout fait entraînant le chômage ou la fermeture des
usines de WABCO ou celles de ses sous-traitants, autorisent la suspension et
retardent l’exécution des commandes ou éventuellement leur annulation sans
indemnité d’aucune sorte et peuvent entraîner des modifications dans les prix et
conditions de paiement.

ARTICLE 6 - EMBALLAGE ET TRANSPORT

Les frais d’emballage, de transport, d’assurance et de douane sont à la charge
du client sauf accord contractuel complémentaire. Sauf demande expresse de
l’acheteur lors de la commande, le mode de transport est choisi par
l’expéditeur. La propriété des articles est transférée dès la délivrance en
usines WABCO; ceux-ci voyagent aux risques et périls du client destinataire
auquel il appartient de vérifier leur état à l’arrivée et d’exercer
éventuellement son recours contre le transporteur, même en cas d’expédition
franco.

ARTICLE 7 - GARANTIE

Sauf stipulation contraire de WABCO, la qualité des articles est garantie 24
mois à dater de leur délivrance-sauf compresseur garantis 1 an ou 100 000 Km,
premier des deux termes échus-dans tous les cas où :

- les conditions de stockage chez le client avant mise en service sont
compatibles avec une protection correcte des articles ;

- la matériel est soumis dans l’état où il est tombé en panne et n’a pas fait
l’objet d’une intervention extérieure au service après-vente de WABCO ;

- un avis d’avarie est expédié dans les trois jours de l’incident.

La garantie est accordée en cas de vice de fonctionnement ou de matière, à
charge pour le client d’en apporter la preuve. Elle consiste limitativement à
réparer, remplacer ou modifier au frais et dans les ateliers de WABCO toute
pièce reconnue défectueuse et mise de ce fait hors service. La garantie exclut
les frais de démontage et de remontage de l’appareil chez le client ainsi que
les frais d’emballage et de transport ou encore les frais d’immobilisation ou de
remorquage du véhicule.

La garantie n’est pas accordée et la responsabilité de WABCO ne devra pas être
recherchée dans les cas de mise hors d’usage après usure normale, détérioration
ou accident provenant de négligence ou de défaut d’entretien et de surveillance,
usage anormal ou impropre ne correspondant pas aux prescriptions du
constructeur, modification des performances faite sans accord écrit ou
utilisation de pièces de rechange ne provenant pas des ateliers de WABCO.

Les pièces remplacées ne sont pas restituées au client. Les modifications,
réparations et échanges de pièces ou d’appareils effectués au titre de la
garantie ne prolongent pas la durée de la garantie accordée lors de leur vente.

 

- 33 -



--------------------------------------------------------------------------------

WABCO ne sera redevable d’aucune indemnité par suite de l’immobilisation d’un
matériel faisant ou devant faire l’objet d’une réparation.

ARTICLE 8 - PAIEMENT

Les factures sont payables par quelque mode que ce soit (virement, chèque,
traite acceptée, billet à ordre) au comptant sauf stipulation contraire
spécifique au client.

Dans l’hypothèse de paiement fractionné, le non respect de l’échéance d’un seul
effet de commerce entraînera de plein droit l’exigibilité immédiate du solde du
prix et obligation au paiement par le client d’agios décomptés au taux
d’escompte de la Banque de France majoré de deux points à dater de la 1ère
échéance non respectée. Ces agios seront majorés de cinq points en cas de
condamnation en justice du débiteur. En outre, les effets de commerce non échus
émis sur le client, quelle que soit la fourniture à laquelle ils se rapportent,
seront dès lors immédiatement exigibles.

Dans l’hypothèse d’acompte sur le prix, WABCO aura la faculté d’exiger soit le
solde, soit de résoudre de plein droit la vente sans aucune formalité judiciaire
passé un délai de 48 heures après retour resté sans effet de l’accusé de
réception d’un commandement de payer adressé au client par lettre recommandée.

ARTICLE 9 - RESERVE DE PROPRIETE

WABCO se réserve la propriété des appareils livrés jusqu’à paiement de
l’intégralité et de ses accessoires. Ne constituepas un paiement la remise de
titres créant une obligation de payer.

Pendant la durée de réserve de propriété, l’acheteur devra assurer à ses frais
et diligence les appareils contre tous risques de dommages ou de responsabilité
causés ou subis par eux.

Les appareils objets de la réserve de propriété devront, sous la responsabilité
de l’acheteur, conserver de manière apparente les signes d’identification
apposés par WABCO, même en cas de montage sur des ensembles non fournis par
WABCO.

En cas de non paiement total ou partiel du prix à son échéance et pour quelque
cause que ce soit, WABCO pourra exiger sans formalité la restitution de ses
appareils aux frais, risques et périls de l’acheteur. La restitution donnera
lieu au choix de WABCO après consultation écrite de l’acheteur soit à la
résiliation définitive de la vente, soit à la suspension pendant un délai à
convenir d’accord entre les parties.

Dans l’hypothèse d’une revente des biens vendus avant leur complet paiement,
l’acheteur s’oblige à déléguer à WABCO le prix dû par le sous -acquéreur et à
due concurrence de la créance de WABCO.

L’acheteur s’oblige à informer par écrit les sous-acquéreurs de l’existence de
la présente clause de réserve de propriété. Il devra en justifier à la première
requête de WABCO.

ARTICLE 10 - ATTRIBUTION DE JURIDICTION

Il est stipulé entre les parties que toute contestation ou difficulté à
l’occasion de l’exécution du présent contrat comme celle concernant sa validité
ou son interprétation sera de la compétence exclusive des tribunaux du ressort
du siège social de WABCO France.

 

- 34 -



--------------------------------------------------------------------------------

ECHANGE - REPARATION STANDARD

Conditions de l’échange-Réparation standard.

L’échange-REPARATION STANDARD consiste dans la fourniture d’un appareil réparé
en usine contre la remise par le client d’un appareil usagé.

Ces échanges sont limités uniquement aux appareils énumérés au présent tarif.

Les appareils usagés doivent être rendus complets, les corps extérieurs et les
pièces principales ne doivent être ni brisés, ni soudés, ni modifiés, ni usés
hors cote et notamment les taraudages des raccords doivent être intacts. Les
pièces de complément (supports, poulies, raccords) non fournies par WABCO France
doivent être démontées avant remise de l’appareil usagé. WABCO France retournera
aux frais de l’expéditeur le matériel ne figurant pas au présent tarif.

Toutes nos autres conditions générales de vente sont applicables à
l’ECHANGE-REPARATION STANDARD.

 

- 35 -



--------------------------------------------------------------------------------

SCHEDULE 2

ADDRESSES FOR NOTICE

TO THE SELLER:

WABCO FRANCE S.A.S

C/o WABCO Europe Sprl

Chaussee de Wavre 1789

1160 Bruxelles

Belgium

telephone: [                ]

fax: + 32 2 663 98 95

attention: Malcolm Gilbert/Jef Van Osta

TO THE INITIAL PURCHASER:

ABN AMRO BANK, N.V., Amsterdam Branch

Gustav Mahlerlaan 10

1082 PP Amsterdam

The Netherlands

telephone: +31 20 628 2902

fax: +31 20 628 4666

attention: [                    ]

 

- 36 -



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF OFFER

 

To:    ABN AMRO Bank, Amsterdam branch From:    Wabco France S.A.S

Dated: [                        ]

Dear Sirs,

We refer to a receivables sale agreement (such agreement, as from time to time
amended, supplemented or novated being herein called the “Receivables Sale
Agreement”) dated 28 April 2008 and originally made between yourselves as
Initial Purchaser and ourselves as Seller.

Terms defined in the Receivables Sale Agreement shall bear the same meaning
herein.

We hereby offer to sell, to assign and to transfer to you, pursuant to the
Receivables Sale Agreement, the Receivables listed in the Schedule hereto and
the Related Security at a Purchase Price calculated in accordance with the
Receivables Sale Agreement and notify you that:

 

a) the aggregate Nominal Amount of all the offered Receivables, calculated as at
the date hereof, is [            ];

 

b) the Purchase Price in respect of all the offered Receivables, calculated as
at the date hereof, is [             ]; and

 

c) the Purchase Price is to be paid into account no. [specify number] in the
name of [specify account name] at [specify bank name and address].

This Offer constitutes an irrevocable offer by us binding upon us to assign and
to sell to you the ownership interest in the Receivables and Related Security
referred to in this Offer.

 

Yours faithfully,

for and on behalf of

WABCO FRANCE S.A.S

 

- 37 -



--------------------------------------------------------------------------------

SCHEDULE 4

ELIGIBLE RECEIVABLES AND ELIGIBLE DEBTORS

“Eligible Receivables” means Receivables which at their proposed Purchase Date:

 

  1. were originated pursuant to a Contract of Sale in the Seller’s ordinary
course of business, in accordance with the approved Credit and Collection
Policies of such Seller;

 

  2. are owed by an Eligible Debtor, as defined hereunder in this Schedule 4;

 

  3. constitute legally valid and enforceable obligations of the related Debtors
enforceable against such Debtors in accordance with the terms of such
Receivables subject to no right of rescission, set-off, withholding, suspension,
counterclaim or other defence other than those provided for under mandatory
rules of applicable law;

 

  4. can be easily segregated and identified for ownership and Related Security
purposes on any day;

 

  5. arise from the sale of goods or the provision of services by a Seller and
are such that the delivery of the goods or the provision of services giving rise
to the Receivables have been completed and such goods or services have been
accepted by the related Debtor;

 

  6. are not Defaulted, or Disputed Receivables and there has been no breach of
any obligation (other than minor breaches having no effect whatsoever on the
Receivables, and other than breaches of a payment obligation) by any party to
any Contract of Sale;

 

  7. are obligations which can be transferred by way of sale and assignment, and
of which the transfer by way of sale and assignment is not subject to any
contractual or legal restriction;

 

  8. are obligations in respect of which no bill of exchange, promissory note or
other negotiable instrument has been issued;

 

  9. have been acquired by the Purchaser pursuant to the Receivables Sale
Agreements;

 

  10. are evidenced by an invoice issued by the relevant Seller to the relevant
Debtor in compliance with generally accepted practices, which will be sufficient
to prove a claim therefor against the related Debtor in relevant courts, which
complies with the relevant VAT and other taxation requirements, and which shows
the amount and percentage of VAT applied if any;

 

  11. do not carry interest and are not subject to withholding taxes;

 

  12. have been created in compliance with all applicable laws and all required
consents, approvals and authorisations have been obtained in respect thereof;

 

  13.

if purchased, are such that the Nominal Amount of such Receivables, together
with the Aggregate Outstanding Nominal Amount of any other outstanding Purchased
Receivables from the same Debtor and Subsidiaries of the same Debtor, are not in
excess of the Debtor Limit (but any such Receivables shall be ineligible only to
the

 

- 38 -



--------------------------------------------------------------------------------

 

extent of such excess); if several Receivables owing from the same Debtor and,
as the case may be, its Subsidiaries are included in any Offer and, pursuant to
this paragraph, part of them only may constitute Eligible Receivables, then
eligibility shall be granted in priority to:

 

  (a) the Receivables with an earlier invoice date;

 

  (b) in the case of Receivables with the same invoice date, those with a later
due date;

 

  (c) in the case of Receivables with the same invoice date and due date, those
with the higher invoice amount; and

 

  (d) in the case of Receivables with the same invoice date, due date and
invoice amount, those with the lower invoice serial number;

 

  14. are not Receivables due from a Debtor against or by whom an application
for the institution of bankruptcy, concordat judiciaire / gerechtelijk akkord,
composition or any other insolvency procedure has been or will have been made
within the meaning of any applicable insolvency law;

 

  15. are Receivables in respect of which the Onward Purchaser has not notified
the Purchaser (which notice is to contain a brief statement of its reasons) that
the Onward Purchaser has determined that such Receivables or class of
Receivables is not acceptable for Purchase hereunder;

 

  16. are Receivables due from a Debtor which the Onward Purchaser has not
notified the Purchaser (which notice is to contain a brief statement of its
reasons) that Receivables from such Debtor are not Eligible Receivables;

 

  17. are Receivables the Nominal Amount of which remains a debt, has not been
paid and has not been discharged by set-off or otherwise;

 

  18. are Receivables the sale of which in the manner herein contemplated will
not be recharacterised as any other type of transaction and will be effective to
pass to the Onward Purchaser full and unencumbered title thereto and the benefit
thereof to the Onward Purchaser and no further act, condition or thing will be
required to be done in connection therewith to enable the Onward Purchaser to
require payment of any such Receivable or the enforcement of any such right in
any court other than the giving of notice to the Debtor of the assignment of
such Receivable by the Purchaser to the Onward Purchaser;

 

  19. are Receivables the sale and/or assignment of which will not violate any
law or any agreement by which the Seller may be bound and upon such sale and
assignment such Receivable will not be available to the creditors of such Seller
on its liquidation;

 

  20. are denominated and payable in any of the following currencies:

 

EUR    Euro; £    Pounds Sterling

 

- 39 -



--------------------------------------------------------------------------------

  21. are Receivables governed by English, French or German law, owing from
Debtors established in the United Kingdom, France or Germany in relation to
their English, French, Italian and German establishment, and the terms and
conditions of which do not provide for the jurisdiction of any court or
arbitration tribunal outside England, France or Germany;

 

  22. are not subject to, and did not arise in connection with a contract which
is subject to, consumer credit legislation;

 

  23. are not subject to, and did not arise in connection with a contract which
is subject to, public procurement laws and regulations;

 

  24. did not originate from the resale of products which had been acquired by
the relevant Seller subject to a reservation of title, unless the reservation of
title has lapsed already due to the payment of the original acquisition price;

 

  25. are Receivables generated in compliance with Credit and Collection
Policies;

 

  26. with respect to Receivables due by Concentrated Debtors, are Receivables
insured under the Insurance Policy in relation to which a Credit Limit (as
defined under the Insurance Policy) has been requested and obtained;

 

  27. do not represent claims in connection with the execution by the relevant
Seller of a contract which is partly subcontracted to a third party; and

 

  28. do not arise under or in relation to Contract of Sales which constitute
leasing, hire, hire purchase or contract hire transactions.

*     *     *

An “Eligible Debtor” at any relevant time:

 

  1. at the time of the assignment of the Receivables to the Purchaser and the
Onward Purchaser, has not entered into a voluntary arrangement with its
creditors, been declared bankrupt, been defendant in an action for its
bankruptcy which remains undismissed for a period of thirty days, has not taken
any corporate action nor had legal proceedings commenced against it for its
gerechtelijk akkoord/ concordat, dissolution, liquidation, been subject to the
appointment of a gerechtelijke bewindvoerder / administrateur judiciaire,
sekwester / séquestre or similar officer, been in a situation of stoppage of
payments (staking van betalingen / cessation de paiements), or been subject to
any event similar to any of the above under the laws of any jurisdiction;

 

  2. is not a Subsidiary of any Seller;

 

  3. is not, except with the Onward Purchaser’s prior consent, a country, state,
local government, municipality, public body, government entity, state owned
corporation or other public sector body;

 

  4. is not an individual and does not have the benefit of consumer credit
legislation; and

 

- 40 -



--------------------------------------------------------------------------------

  5. is not in default for a period of more than ninety days of any of its
payment obligation to any Seller, except where such payment obligation is
disputed in good faith.

 

  6. if such debtor is a Concentrated Debtor or would be a Concentrated Debtor
assuming all outstanding Offers have been accepted, the Average Collection
Period Concentrated Debtor for such Concentrated Debtor does not exceed 70.

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE 5

CERTIFICATE OF OFFICER

[headed paper of the Seller]

[date]

TO WHOM IT MAY CONCERN

This is to certify that we have, pursuant to a Receivables Sale Agreement dated
28 April 2008, sold our receivables to ABN AMRO N.V., Amsterdam branch.

If you receive notification of the sale of receivables pursuant to the above
mentioned agreement, please follow the instructions of ABN AMRO Bank N.V. and
make any payments owed by you to us as directed by them.

Made on [    ].

WABCO France S.A.S.

 

 

NAME: TITLE:

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE 6

CONDITIONS PRECEDENT

 

  1. Copies of a resolution of the Seller’s board of directors (or other
document(s) acceptable to the Initial Purchaser evidencing due authority and
capacity) and any other necessary corporate documents, approving this Agreement
and the other documents to be delivered by it and the transactions contemplated
hereunder.

 

  2. Certified K-bis extracts from the commercial register of the Seller dated
no more than 21 days prior to the initial Purchase Date and certified copies of
constitutive documents (statuts) of the Seller.

 

  3. A certificate of the Seller certifying (a) the names and signatures of the
officers authorised on behalf of the Seller to execute this Agreement and any
other documents to be delivered by it hereunder, on which certificate the
Initial Purchaser may conclusively rely until such time as the Initial Purchaser
shall receive from the Seller a revised certificate meeting the requirements of
this paragraph 3 and (b) the authenticity of the by-laws of the Seller.

 

  4. A legal opinion from Clifford Chance in form and substance satisfactory to
the Initial Purchaser.

 

  5. Copy of the latest audited financial accounts of the Seller.

 

  6. Copy of any other statements or contracts the Initial Purchaser deems
necessary with regard to receivables offered.

 

  7. A solvency certificate in respect of the Seller.

 

  8. A confirmation of ABN AMRO Bank N.V. that the “know your client” procedure
has been successfully completed in relation to the Seller.

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE 7

ACTE DE CESSION DE CRÉANCES PROFESSIONNELLES

 

1. Le présent acte est soumis aux dispositions des articles L. 313-23 à L.
313-34 du Code Monétaire et Financier facilitant le crédit aux entreprises,
ainsi qu’aux dispositions d’une convention intitulée Receivables Sale Agreement
en date du 28 avril 2008 conclue entre Wabco France S.A.S. et ABN AMRO Bank
N.V., Amsterdam branch.

 

2. Cédant:

WABCO FRANCE S.A.S., une société par actions simplifiée, régie par le droit
français, enregistrée au Registre du Commerce et des Sociétés de Meaux sous le
numéro B 313 497 786 et ayant son siège social situé au 44 Avenue Aristide
Briand, 77410 Claye Souilly, France.

 

3. Etablissement de crédit bénéficiaire:

ABN AMRO BANK N.V., un établissement de crédit régi par le droit néerlandais
agissant par sa succursale établie à Amsterdam.

 

4. Désignation des créances cédées:

Nombre de créances: [            ]

Montant global (TTC): EUR [ ]

 

Moyen de transmission:   Listing Informatique (désigné comme Information File
dans le Receivables Sale Agreement transmis sous forme de papier, de disquette
ou de tout autre moyen informatique disponible).

Numéro de référence du Listing Informatique:

Conformément aux dispositions de l’article L. 313-24 alinéa 2 du Code Monétaire
et Financier, il est expressément convenu que le Cédant ne sera pas garant
solidaire du paiement des créances cédées par les Débiteurs.

Fait à                     , le [….]

 

WABCO FRANCE S.A.S.

 

Représentant légal ou signataire dûment autorisé

 

- 44 -



--------------------------------------------------------------------------------

ABN AMRO Bank N.V., filiale d’Amsterdam, à la date de sa signature des présentes
répète ses déclarations et garanties telles qu’énoncées à l’article 11 du
Receivables Sale Agreement.

 

 

ABN AMRO Bank N.V., Amsterdam branch

 

- 45 -



--------------------------------------------------------------------------------

TRANSLATION OF SCHEDULE 7

(for information purposes only)

Form of Assignment of Receivables

 

1. This form of Assignment is governed by the provisions of Articles L. 313-23
to L. 313-34 of the Monetary and Financial Code, and the provisions of a
Receivables Sale Agreement entered into on 28 April 2008 between Wabco France
S.A.S., and ABN AMRO Bank N.V., Amsterdam branch (the “Receivables Sale
Agreement”). Capitalised terms used herein and not otherwise defined have the
meaning set forth in the Receivables Sale Agreement.

 

2. Designation of the Assignors:

WABCO FRANCE S.A.S., a société par actions simplifiée incorporated under the
laws of France registered under number R.C.S. Meaux B 313 497 786 and having its
registered office at 44 Avenue Aristide Briand, 77410 Claye Souilly, France,

 

3. Designation of the Bank:

ABN AMRO BANK N.V., a credit institution incorporated under the laws of The
Netherlands, acting through its branch at Amsterdam (“Initial Purchaser”).

 

4. Identification of the assigned Receivables:

Number of Assigned Receivables: [            ]

Aggregate Face Amount (including VAT):         EUR [    ]

 

Identification Medium means:   Information File transmitted by way of hard copy
in the form of a floppy disk or any other available technology.

Reference number of the Information File :

It is expressly agreed between the Seller and the Initial Purchaser that, in
accordance with Article L. 313-24, paragraph 2 of the Monetary and Financial
Code the Seller shall not be jointly and severally liable for the payment by the
Debtor of the Purchased Receivables.

Made in [            ]

On [dd/mm/yy]

WABCO FRANCE S.A.S.

 

Authorised Signatory

 

- 46 -



--------------------------------------------------------------------------------

ABN AMRO Bank N.V., Amsterdam branch, as of the date of its countersignature
hereto, hereby repeats each of the representations set out in Clause 11
(Representations and Warranties of the Initial Purchaser) of the Receivables
Sale Agreement.

 

 

ABN AMRO Bank N.V., Amsterdam branch

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE 8

NOTIFICATION AU DÉBITEUR D’UNE CRÉANCE CÉDÉE EN APPLICATION

DES ARTICLES L. 313-23 À 313-34 DU CODE MONÉTAIRE ET FINANCIER

(LETTRE RECOMMANDÉE AVEC ACCUSÉ DE RÉCEPTION)

Dans les conditions prévues par les articles L. 313-23 à L.313-34 du Code
Monétaire et Financier, Wabco France S.A.S., société par actions simplifiée
immatriculée en France, dont le siège social est 44 Avenue Aristide Briand,
77410 Claye Souilly, France, a cédé à ABN AMRO Bank N.V. (la “Banque”)
conformément aux dispositions d’un document intitulé Receivables Sale Agreement
en date du 28 avril 2008 (en ce inclus les cessionnaires, subrogés, successeurs,
ayants-causes et ayants-droits de la Banque) les créances suivantes dont vous
êtes débiteur envers elle:

 

Facture N°

avec date

d’envoi

 

Nom et adresse

du débiteur

cédé

 

Lieu de

paiement

 

EUR

 

Date

d’échéance

       

Conformément aux dispositions de l’article L. 313-28 du Code Monétaire et
Financier, nous vous demandons de cesser, à compter de la présente notification,
tout paiement au titre de ces créances à Wabco France S.A.S.

En conséquence, le règlement desdites créances devra être effectué à compte :
ABN AMRO Bank N.V., Amsterdam branch N° [….] chez [……] par virement bancaire.

Par ailleurs, conformément aux dispositions de l’article L. 313-29 du Code
Monétaire et Financier, nous vous demandons de bien vouloir nous retourner dans
les meilleurs délais dûment complété et signé l’acte d’acceptation de la cession
de créance(s) professionnelle(s) joint ci-après, si vous en avez convenance.

Fait à [….]

Le [….]

 

WABCO FRANCE S.A.S. (on behalf of [owner])

 

 

- 48 -



--------------------------------------------------------------------------------

TRANSLATION OF SCHEDULE 8

(for information purposes only)

Form of Notice of Assignment of Receivables

Under Articles L. 313-23 to 313-34 of the Monetary and Financial Code

(registered letter with acknowledgement of receipt ABN AMRO Bank N.V.)

In accordance with the provisions of the Articles L. 313-23 to 313-34 of the
Monetary and Financial Code, Wabco France S.A.S., incorporated under the laws of
France and having its registered office at 44 Avenue Aristide Briand, 77410
Claye Souilly, France, has assigned to ABN AMRO Bank N.V., Amsterdam branch,
(the “Bank”) in accordance with the document Receivables Sale Agreement dated
28 April 2008 (including to any successors and assigns of the Bank) the
following Receivables due by you to Wabco France S.A.S.:

 

Invoice N°

with date of

sending

 

Name and

address of the

Eligible Debtor

 

Place of

payment

 

Amount

(in EUR)

 

Maturity Date

       

In accordance with the provisions of Article L. 313-28 of the Monetary and
Financial Code we hereby request you not to make, as of the date hereof, any
payment with respect to the Receivables referred to above to Wabco France S.A.S.

Payment of these Receivables must be made in favour of [owner] by transfer to
account: ABN AMRO Bank N.V., Amsterdam branch - number [….] with [……].

Furthermore in accordance with the provisions of Article L. 313-29 of the
Monetary and Financial Code we hereby request you to send us as soon as possible
the form of acceptance of assignment of receivables attached hereto duly signed
by yourselves, should this be agreeable to you.

Made in [….]

On [….]

 

WABCO FRANCE S.A.S. (on behalf of [owner])

 

 

- 49 -



--------------------------------------------------------------------------------

SCHEDULE 9

ACTE D’ACCEPTATION DE LA CESSION D’UNE CREANCE PROFESSIONNELLE

EN APPLICATION DES ARTICLES L. 313-23 A L. 313-34 DU CODE MONETAIRE ET FINANCIER

(LETTRE RECOMMANDEE AVEC ACCUSE DE RECEPTION)

Nous nous référons à votre notification en date du […..] de la cession par Wabco
France S.A.S. en faveur de ABN AMRO Bank N.V. dans les conditions prévues par
les articles L. 313-23 à L. 313-34 du Code Monétaire et Financier facilitant le
crédit aux entreprises, modifiée, des créances suivantes dont nous sommes
débiteurs à l’égard de la société Wabco France S.A.S.

 

Facture N° avec date

d’envoi

 

Montants

(en EUR)

 

Echéance

           

Nous acceptons par le présent acte ladite cession, conformément aux dispositions
de l’article L. 313-29 du Code Monétaire et Financier. Nous nous engageons, en
conséquence, à payer directement ces créances par virement bancaire à votre
compte N° [….] et à ne pas opposer d’exceptions fondées sur nos rapports
personnels avec Wabco France S.A.S.

Fait à [….]

Le [….]

[DEBITEUR CONCERNE]

 

- 50 -



--------------------------------------------------------------------------------

TRANSLATION OF SCHEDULE 9

Form of Acceptance of Assignment of Receivables

Under Articles L. 313-23 to L. 313-34 of the Monetary and Financial Code

(registered letter with acknowledgement of receipt)

We refer to your notice of assignment of receivables in favour of ABN AMRO Bank
N.V., Amsterdam branch under Articles L. 313-23 to 313-34 of the Monetary and
Financial Code, relating to the receivables referred to below the amount of
which is due by us to Wabco France S.A.S.

 

Invoice N° with date of

Sending

 

Amount

(in EUR)

 

Maturity Date

           

We hereby agree to the assignment by Wabco France S.A.S. in accordance with the
provisions of Article L. 313-29 of the Monetary and Financial Code of these
receivables.

We hereby undertake to pay the amount of such receivables to your account number
[….] with [….] and not to raise any defence or objection of whatever nature
arising out of our relationship with Wabco France S.A.S.

Made in […..]

On […..]

[RELEVANT DEBTOR]

 

- 51 -



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF LETTER OF ACCEPTANCE OF STIPULATION POUR AUTRUI

[Headed Notepaper of Tulip Asset Purchase Company B.V.]

 

To: ABN AMRO Bank N.V., Amsterdam branch (the “Initial Purchaser”)

Wabco France S.A.S. (the “Seller”)

Dear Sirs,

Trade Receivables Securitisation Programme

We refer to a receivables sale agreement dated 28 April 2008 and made between
the Seller and the Initial Purchaser (the “Receivables Sale Agreement”).

Terms defined in the Receivables Sale Agreement shall bear the same meaning
herein.

We refer to Clause 17 (Stipulation pour Autrui) of the Receivables Sale
Agreement which states:

“The Initial Purchaser as stipulant and the Seller as promettant promise for the
benefit of the Onward Purchaser as bénéficiaire in accordance with articles 1121
and 1122 of the French Civil Code, that the Onward Purchaser shall, subject to
the terms and conditions hereof, have the benefit of all representations and
warranties, covenants and obligations of the Seller hereunder together with the
stipulant who retains such benefit.”

We hereby accept such stipulation in accordance with articles 1121 and 1122 of
the French Civil Code.

Yours faithfully

 

 

For and on behalf of Tulip Asset Purchase Company B.V.

 

- 52 -



--------------------------------------------------------------------------------

SCHEDULE 11

TEG LETTER

ABN AMRO BANK, N.V.,

Amsterdam branch

 

To: Wabco France S.A.S.

44 Avenue Aristide Briand,

77410 Claye Souilly, France

Dear Sirs,

Securitisation Programme - TEG Letter

This letter is made pursuant to, and subject to, Clause 4.3 of a receivables
sale agreement entered into on even date herewith between Wabco France S.A.S.
(the “Seller”) and ourselves (the “Receivables Sale Agreement”).

Unless otherwise expressly specified herein, terms defined in the Receivables
Sale Agreement shall bear the same meaning herein.

For the purpose of Articles L. 313.1 to L. 313-3 and R. 313.1 to R. 313-5 of the
French Consumer Code we have been proceeding to a simulation of the calculation
of the taux effectif global for the financing provided to the Seller under the
Receivables Sale Agreement (the “Programme”) on the basis of the following
assumptions:

 

(a) the Programme will last for a period of […] years; and

 

(b) the Programme shall be fully used by the Seller up to EUR […].

As a result of the above and by way of indicative example, we hereby inform you
that in accordance with Articles L. 313 to L. 313-6 of the French Consumer Code
and Decree n° 95-944 of 4 September 1995, the taux effectif global applicable to
the Programme and therefore to the Seller would be […]% per cent. per annum.

The taux effectif global as stated in this letter is an indicative rate only and
is not contractually binding on the parties hereto.

Please acknowledge your receipt and agreement with the terms of this letter by
countersigning where indicated below.

This letter is governed by and shall be construed in accordance with the laws of
France.

Yours faithfully,

 

 

Name: ABN AMRO Bank, N.V., Amsterdam branch

 

Name: Wabco France S.A.S.

 

- 53 -



--------------------------------------------------------------------------------

SCHEDULE 12

MODÈLE DE QUITTANCE SUBROGATIVE

 

A:    WABCO FRANCE S.A.S. De:    ABN AMRO BANK N.V., Amsterdam branch. Date:   
[Date: JJ/MM/AAAA]

CONFORMEMENT AUX STIPULATIONS D’UN CONTRAT INTITULE “RECEIVABLES SALE AGREEMENT”
en date du 28 avril 2008 et établi entre, inter alia, Wabco France S.A.S. (le
« Subrogé ») et AMRO Bank N.V., Amsterdam.

ABN AMRO Bank N.V., Amsterdam branch déclare par les présentes qu’en date du
[Date JJ/MM/AAAA], ABN AMRO Bank N.V., Amsterdam branch a reçu du Subrogé le
montant nominal total à échoir de chacune des Créances Subrogées spécifiées
ci-après (“Créances Subrogées”) soit un montant total égal à […] (“Prix Total de
Subrogation”).

A réception du paiement du Prix Total de Subrogation, le Subrogé est subrogé,
conformément à l’Article 1250-1° du Code Civil français, dans tous les droits,
sûretés et autres droits accessoires du ABN AMRO N.V., Amsterdam branch relatifs
aux Créances Subrogées.

Cette quittance subrogative est régie par le droit français.

EN FOI DE QUOI cette quittance subrogative a été signée à [lieu] le [date].

 

 

ABN AMRO BANK N.V., AMSTERDAM BRANCH

Représenté par

[…],

son représentant dûment autorisé

 

- 54 -



--------------------------------------------------------------------------------

FORM OF QUITTANCE SUBROGATIVE

(Translation for Information Purposes)

 

To:    WABCO FRANCE S.A.S. From:    ABN AMRO Bank N.V., Amsterdam Branch. Date:
   [Date: DD/MM/YYYY]

IN ACCORDANCE WITH THE TERMS OF A CONTRACT ENTITLED “ONWARD SALE AGREEMENT”
dated 28 April 2008 and enterd into between, inter alia, Wabco France S.A.S. and
ABN AMRO Bank. N.V., Amsterdam branch.

ABN AMRO Bank N.V., Amsterdam branch hereby declares that on [Date: DD/MM/YYYY],
ABN AMRO Bank N.V. received from ABN AMRO Bank N.V. (the “Receivables Subrogee”)
the full outstanding nominal amount of each of the Subrogated Receivables
specified below (the “Subrogated Receivables”), the aggregate amount of which is
[…] (the “Aggregate Subrogation Price”).

Upon such payment of the Aggregate Subrogation Price, the Receivables Subrogee
is subrogated, in accordance with Article 1250 paragraph 1° of the French Civil
Code, to all the rights, title, security interest and other accessory rights of
ABN AMRO Bank N.V., Amsterdam branch relating to the Subrogated Receivables.

This quittance subrogative is governed by French law.

IN WITNESS WHEREOF this quittance subrogative has been executed at [place] on
[date].

ABN AMRO BANK N.V., AMSTERDAM BRANCH

Represented by

[…],

its duly authorised representative

 

- 55 -